Exhibit 10.4

 

 

NISSAN AUTO LEASING LLC II,

as Depositor,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

 

 

AMENDED AND RESTATED

TRUST AGREEMENT

Dated as of January 27, 2020

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE ONE

  DEFINITIONS      1  

Section 1.01

  Definitions      1  

Section 1.02

  Interpretive Provisions      1  

ARTICLE TWO

  ORGANIZATION      2  

Section 2.01

  Name and Status      2  

Section 2.02

  Office      2  

Section 2.03

  Purposes and Powers      2  

Section 2.04

  Appointment of Owner Trustee      3  

Section 2.05

  Liability of the Trust Certificateholders      3  

Section 2.06

  Initial Capital Contribution of Owner Trust Estate      3  

Section 2.07

  Declaration of Trust      3  

Section 2.08

  Title to Issuing Entity Property      4  

Section 2.09

  Situs of Issuing Entity      4  

Section 2.10

  Representations and Warranties of the Depositor      4  

Section 2.11

  Power of Attorney      5  

ARTICLE THREE

  TRUST CERTIFICATES AND TRANSFER OF INTERESTS      5  

Section 3.01

  Initial Ownership      5  

Section 3.02

  The Trust Certificates      5  

Section 3.03

  Authentication and Delivery of Trust Certificates      6  

Section 3.04

  Registration of Transfer and Exchange      6  

Section 3.05

  Mutilated, Destroyed, Lost or Stolen Trust Certificates      10  

Section 3.06

  Persons Deemed Trust Certificateholders      11  

Section 3.07

  Access to List of Trust Certificateholders’ Names and Addresses      11  

Section 3.08

  Maintenance of Office or Agency      11  

Section 3.09

  Appointment of Paying Agent      11  

Section 3.10

  Ownership by the Depositor of Trust Certificates      12  

ARTICLE FOUR

  ACTIONS BY OWNER TRUSTEE OR TRUST CERTIFICATEHOLDERS      12  

Section 4.01

  Prior Notice to Trust Certificateholders With Respect to Certain Matters     
12  

Section 4.02

  Action by Trust Certificateholders With Respect to Certain Matters      13  

Section 4.03

  Action by Owner Trustee With Respect to Bankruptcy      13  

Section 4.04

  Restrictions on Trust Certificateholders’ Power      13  

Section 4.05

  Majority Control      13  

ARTICLE FIVE

  APPLICATION OF TRUST FUNDS; CERTAIN DUTIES      13  

Section 5.01

  Establishment of Certificate Distribution Account and Reserve Account      13
 

 

-i-

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.02

  Application of Issuing Entity Funds      15  

Section 5.03

  Method of Payment      16  

Section 5.04

  Duties of Depositor on Behalf of Issuing Entity      16  

ARTICLE SIX

  AUTHORITY AND DUTIES OF OWNER TRUSTEE      16  

Section 6.01

  General Authority      16  

Section 6.02

  General Duties      17  

Section 6.03

  Action Upon Instruction      17  

Section 6.04

  No Duties Except as Specified      18  

Section 6.05

  No Action Unless Specifically Authorized      19  

Section 6.06

  Restrictions      19  

Section 6.07

  Information to be Provided by the Owner Trustee      19  

ARTICLE SEVEN

  CONCERNING THE OWNER TRUSTEE      20  

Section 7.01

  Acceptance of Trusts and Duties      20  

Section 7.02

  Furnishing of Documents      22  

Section 7.03

  Representations and Warranties      22  

Section 7.04

  Reliance; Advice of Counsel      23  

Section 7.05

  Not Acting in Individual Capacity      23  

Section 7.06

  Owner Trustee Not Liable for Trust Certificates      23  

Section 7.07

  Owner Trustee May Own Trust Certificates and Notes      24  

ARTICLE EIGHT

  COMPENSATION OF OWNER TRUSTEE      24  

Section 8.01

  Owner Trustee’s Compensation and Indemnification      24  

ARTICLE NINE

  TERMINATION OF TRUST AGREEMENT      25  

Section 9.01

  Termination of Trust Agreement      25  

Section 9.02

  [Reserved]      26  

Section 9.03

  Purchase of the 2020-A SUBI Certificate; Repayment of the Trust Certificates
     26  

ARTICLE TEN

  SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES      26  

Section 10.01

  Eligibility Requirements for Owner Trustee      26  

Section 10.02

  Resignation or Removal of Owner Trustee      27  

Section 10.03

  Successor Owner Trustee      27  

Section 10.04

  Merger or Consolidation of Owner Trustee      28  

Section 10.05

  Appointment of Co-Trustee or Separate Trustee      28  

ARTICLE ELEVEN

  TAX MATTERS      30  

Section 11.01

  Tax and Accounting Characterization      30  

Section 11.02

  Signature on Returns; Partnership Representative      30  

Section 11.03

  Tax Reporting      31  

 

-ii-

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE TWELVE

  MISCELLANEOUS      31  

Section 12.01

  Supplements and Amendments      31  

Section 12.02

  No Legal Title to Owner Trust Estate      32  

Section 12.03

  Limitations on Rights of Others      33  

Section 12.04

  Notices      33  

Section 12.05

  Severability      33  

Section 12.06

  Counterparts      34  

Section 12.07

  Successors and Assigns      34  

Section 12.08

  No Petition      34  

Section 12.09

  No Recourse      34  

Section 12.10

  Headings      34  

Section 12.11

  GOVERNING LAW      34  

Section 12.12

  WAIVER OF JURY TRIAL      34  

Section 12.13

  Trust Certificates Nonassessable and Fully Paid      34  

Section 12.14

  Furnishing of Basic Documents      35  

Section 12.15

  USA PATRIOT Act Compliance      35  

EXHIBITS

Exhibit A – Form of Trust Certificate

Exhibit B – Form of Transferee Representation Letter

 

-iii-

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

This Amended and Restated Trust Agreement (this “Agreement”), dated as of
January 27, 2020, is between Nissan Auto Leasing LLC II, a Delaware limited
liability company (“NALL II”), as depositor (the “Depositor”), and Wilmington
Trust, National Association, a national banking association with trust powers
(“Wilmington Trust”), as trustee (the “Owner Trustee”).

WHEREAS, the parties hereto entered into a trust agreement, dated as of
January 7, 2020 (the “Initial Trust Agreement”) pursuant to which the Nissan
Auto Lease Trust 2020-A (the “Issuing Entity”) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties hereto are
entering into this Agreement pursuant to which, among other things, the Initial
Trust Agreement will be amended and restated, and the Trust Certificates will be
issued.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein that are not otherwise
defined shall have the respective meanings ascribed thereto in the Agreement of
Definitions, dated as of January 27, 2020, by and among the Issuing Entity, NILT
Trust, a Delaware statutory trust, as grantor and initial beneficiary (in such
capacity, the “Grantor” and the “UTI Beneficiary,” respectively) and as
transferor, Nissan-Infiniti LT, a Delaware statutory trust (the “Titling
Trust”), Nissan Motor Acceptance Corporation, a California corporation (“NMAC”),
in its individual capacity, as servicer and as administrative agent (in such
capacity, the “Servicer” and the “Administrative Agent,” respectively), NALL II,
NILT, Inc., a Delaware corporation, as trustee to the Titling Trust (the
“Titling Trustee”), Wilmington Trust, as Owner Trustee, Wilmington Trust
Company, a Delaware corporation with trust powers, as Delaware trustee (in such
capacity, the “Delaware Trustee”), U.S. Bank National Association, a national
banking association (“U.S. Bank”), as trust agent (in such capacity, the “Trust
Agent”), and U.S. Bank, as indenture trustee (in such capacity, the “Indenture
Trustee”).

Section 1.02 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires,
(i) terms used herein include, as appropriate, all genders and the plural as
well as the singular, (ii) references to words such as “herein,” “hereof” and
the like shall refer to this Agreement as a whole and not to any particular
part, Article or Section within this Agreement, (iii) references to an Article
or Section such as “Article Twelve” or “Section 12.01” shall refer to the
applicable Article or Section of this Agreement, (iv) the term “include” and all
variations thereof shall mean “include without limitation,” (v) the term “or”
shall include “and/or,” (vi) the term “proceeds” shall have the meaning ascribed
to such term in the UCC, (vii) references to Persons include their permitted
successors and assigns, (viii) references to agreements and other contractual
instruments include

 

       1    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

all subsequent amendments, amendments and restatements and supplements thereto
or changes therein entered into in accordance with their respective terms and
not prohibited by this Agreement, except that references to the SUBI Trust
Agreement include only such items as related to the 2020-A SUBI and the Titling
Trust, (ix) references to laws include their amendments and supplements, the
rules and regulations thereunder and any successors thereto, (x) references to
this Agreement include all Exhibits hereto, (xi) the phrase “Titling Trustee on
behalf of the Trust,” or words of similar import, shall, to the extent required
to effectuate the appointment of any Co-Trustee pursuant to the Titling Trust
Agreement, be deemed to refer to the Trustee (or such Co-Trustee) on behalf of
the Titling Trust, and (xii) in the computation of a period of time from a
specified date to a later specified date, the word “from” shall mean “from and
including” and the words “to” and “until” shall mean “to but excluding.”

ARTICLE TWO

ORGANIZATION

Section 2.01 Name and Status. The trust created hereby shall be known as “Nissan
Auto Lease Trust 2020-A,” in which name the Issuing Entity may engage in
activities as permitted by the Basic Documents, make and execute contracts and
other instruments and sue and be sued, to the extent provided herein. It is the
intention of the parties hereto that the Issuing Entity shall be a statutory
trust under the Statutory Trust Statute, and that this Agreement shall
constitute the governing instrument of that statutory trust.

Section 2.02 Office. The chief executive office and principal place of business
of the Issuing Entity shall be in care of the Owner Trustee, initially at the
Owner Corporate Trust Office and thereafter at such other address as the Owner
Trustee may designate by written notice to the Trust Certificateholders and the
Depositor.

Section 2.03 Purposes and Powers.

(a) The purpose of the Issuing Entity is, and the Issuing Entity shall have the
power and authority and is authorized, to engage in the following activities:

(i) to issue the Notes pursuant to the Indenture and the Trust Certificates
pursuant to this Agreement;

(ii) to acquire the 2020-A SUBI Certificate from the Depositor and the other
property of the Owner Trust Estate in exchange for (A) the issuance of the Notes
to the Depositor, (B) certain capital contributions from the Depositor and
(C) the issuance of the Trust Certificate to the Depositor;

(iii) to pay interest on and principal of the Notes;

(iv) to assign, grant, transfer, pledge mortgage and convey the Owner Trust
Estate pursuant to the Indenture to the Indenture Trustee as security for the
Notes and to hold, manage and distribute to the Trust Certificateholders
pursuant to the terms of this Agreement any portion of the Owner Trust Estate
released from the Lien of, and remitted to the Issuing Entity pursuant to, the
Indenture;

 

       2    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(v) to enter into and perform its obligations under the Basic Documents to which
the Issuing Entity is a party;

(vi) to engage in other transactions, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or that are
incidental thereto or connected therewith; and

(vii) subject to compliance with the Basic Documents, to engage in such other
activities as may be required in connection with conservation of the Owner Trust
Estate and the making of distributions to the Trust Certificateholders and the
Noteholders and in respect of amounts to be released to the Servicer, and the
Administrative Agent and third parties, if any.

(b) The Issuing Entity shall not engage in any activity other than in connection
with the foregoing or other than as required or authorized by the terms of this
Agreement or the other Basic Documents.

Section 2.04 Appointment of Owner Trustee. The Depositor hereby appoints the
Owner Trustee as trustee of the Issuing Entity effective as of the date hereof,
to have all the rights, powers and duties set forth herein, and the Owner
Trustee hereby accepts such appointment.

Section 2.05 Liability of the Trust Certificateholders. No Trust
Certificateholder shall have any personal liability for any liability or
obligation of the Issuing Entity, solely by reason of it being a Trust
Certificateholder.

Section 2.06 Initial Capital Contribution of Owner Trust Estate. The Owner
Trustee hereby acknowledges receipt from the Depositor in connection with the
Initial Trust Agreement of the sum of $1.00, which constituted the initial Owner
Trust Estate and shall be deposited in the Certificate Distribution Account. The
Depositor shall pay organizational expenses of the Issuing Entity as they may
arise or shall, upon the request of the Owner Trustee, promptly reimburse the
Owner Trustee for any such expenses paid by the Owner Trustee.

Section 2.07 Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Owner Trust Estate in trust upon and subject to the conditions set
forth herein for the sole purpose of conserving the Owner Trust Estate and
collecting and disbursing the periodic income therefrom for the use and benefit
of the Trust Certificateholders, who are intended to be “beneficial owners”
within the meaning of the Statutory Trust Statute, subject to the Lien of the
Indenture Trustee and the obligations of the Issuing Entity under the Basic
Documents.    Consistent with Section 11.01, it is the intention of the parties
hereto that, solely for income and franchise tax purposes, the Issuing Entity
shall be treated as a division or branch of the Trust Certificateholder.
Effective as of the date hereof, the Owner Trustee shall have all rights, powers
and duties set forth herein and to the extent not inconsistent herewith, under
the Statutory Trust Statute for the purpose and to the extent necessary to
accomplish the purpose of the Issuing Entity as set forth in Sections 2.03(a)
and 2.03(b). At the direction of the Depositor, the Owner Trustee caused to be
filed the Certificate of Trust pursuant to the Statutory Trust Statute, and the
Owner Trustee shall file or cause to be filed such amendments thereto as shall
be necessary or appropriate to satisfy the purposes of this Agreement and as
shall be consistent with the provisions hereof.

 

       3    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 2.08 Title to Issuing Entity Property. Legal title to the Owner Trust
Estate shall be vested at all times in the Issuing Entity as a separate legal
entity.

Section 2.09 Situs of Issuing Entity. The Issuing Entity shall be located in the
State of Delaware and shall be administered in the States of Delaware or New
York. All bank accounts maintained by the Owner Trustee on behalf of the Issuing
Entity shall be located in the States of Delaware or New York. The Issuing
Entity shall not have any employees in any state other than Delaware; provided,
however, that nothing herein shall restrict or prohibit the Owner Trustee from
having employees within or without the state of Delaware.

Section 2.10 Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee as of the Closing Date that:

(a) Organization and Good Standing. The Depositor is duly formed, validly
existing, and in good standing under the laws of the state of its formation, and
has the power and the authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

(b) Due Qualification. The Depositor is duly qualified to do business as a
foreign entity in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, except where the
failure to have any such license, approval, or qualification would not have a
Material Adverse Effect on the Depositor.

(c) Power and Authority. The Depositor has the power and authority to execute
and deliver this Agreement and to carry out its terms, and the execution,
delivery and performance of this Agreement has been duly authorized by the
Depositor by all necessary action.

(d) Binding Obligation. This Agreement constitutes a legal, valid, and binding
obligation of the Depositor, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(e) No Violation. The execution, delivery, and performance by the Depositor of
this Agreement, the consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms hereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the governing documents of
the Depositor, (B) conflict with or breach any of the material terms or
provisions of, or constitute (with or without notice or lapse of time) a default
under, any indenture, agreement or other instrument to which the Depositor is a
party or by which it may be bound or any of its properties are subject,
(C) result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any material indenture, agreement, or other instrument
(other than as permitted by the Basic Documents), (D) violate any law or, to the

 

       4    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

knowledge of the Depositor, any order, rule or regulation applicable to it or
its properties, or (E) contravene, violate, or result in a default under any
judgment, injunction, order, decree, or other instrument of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or any of its properties;
except, in the case of clauses (B), (C), (D) and (E) of this Section 2.10(e), to
the extent it would not reasonably be likely to have a Material Adverse Effect
on the Depositor.

(f) No Proceedings. There are no proceedings in which the Depositor has been
served or, to the knowledge of the Depositor, proceedings or investigations that
are pending or threatened, in each case against the Depositor, before any court,
regulatory body, administrative agency or other tribunal, or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document or (C) seeking any determination or ruling
that, in the reasonable judgment of the Depositor, would materially and
adversely affect the performance by the Depositor of its obligations under this
Agreement.

(g) Independent Manager. Notwithstanding anything to the contrary in the
certificate of formation or limited liability company agreement of the
Depositor, the Depositor shall ensure that at least one manager of the Depositor
shall be an Independent Manager.

Section 2.11 Power of Attorney. Pursuant to the Trust Administration Agreement,
the Owner Trustee has authorized the Administrative Agent to perform certain of
its administrative duties hereunder, including duties with respect to the
management of the Owner Trust Estate, and in connection therewith hereby grants
the Administrative Agent its revocable power of attorney. Each Trust
Certificateholder by such Holder’s acceptance of any Trust Certificate or
beneficial interest therein, as the case may be, shall be deemed to have granted
power of attorney to the Administrative Agent for purposes of actions taken or
to be taken with respect to the Trust Certificates.

ARTICLE THREE

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

Section 3.01 Initial Ownership. Upon the formation of the Issuing Entity by the
contribution by the Depositor pursuant to Section 2.06 and until the issuance of
the Trust Certificates, the Depositor shall be sole beneficiary of the Issuing
Entity.

Section 3.02 The Trust Certificates.

(a) The Trust Certificates shall be issued with an initial face amount equal to
the Initial Trust Certificate Balance, substantially in the form set forth in
Exhibit A, in minimum denominations of $250,000 and in integral multiples of
$1,000 in excess thereof; provided, that the final $248,539,779.14 distributed
to the Certificateholders under the Basic Documents shall be deemed to repay the
Certificate Balance in full and reduce the face amount of the Trust Certificates
to $0. Except for the issuance of the Trust Certificate to the Depositor, no
Trust Certificate may be sold, pledged, exchanged or otherwise transferred to
any Person except in accordance with Sections 3.04 and 3.10 and any attempted
sale, pledge, exchange or transfer (each referred to hereinafter as a
“transfer”) in violation of such Sections shall be null and void.

 

       5    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) The Trust Certificates may be printed, lithographed, typewritten,
mimeographed or otherwise produced, and may be executed on behalf of the Issuing
Entity by manual or facsimile signature of an Authenticating Agent. Trust
Certificates bearing the manual or facsimile signatures of individuals who were,
at the time when such signatures shall have been affixed, authorized to sign on
behalf of the Issuing Entity, shall be validly issued and entitled to the
benefits of this Agreement, notwithstanding that such individuals or any of them
shall have ceased to be so authorized prior to the authentication and delivery
of such Trust Certificates or did not hold such offices at the date of
authentication and delivery of such Trust Certificates.

If registration of a transfer of a Trust Certificate is permitted pursuant to
Section 3.04 and Section 3.10, the transferee of such Trust Certificate shall
become a Trust Certificateholder and shall be entitled to the rights and subject
to the obligations of a Trust Certificateholder hereunder, upon such
transferee’s acceptance of a Trust Certificate duly registered in such
transferee’s name pursuant to Section 3.04.

Section 3.03 Authentication and Delivery of Trust Certificates. Concurrently
with the transfer of the 2020-A SUBI Certificate to the Issuing Entity, the
Owner Trustee shall cause to be executed on behalf of the Issuing Entity the
Trust Certificate in an aggregate principal amount equal to the Initial Trust
Certificate Balance, authenticated and delivered to or upon the written order of
the Depositor, in authorized denominations, evidencing the entire ownership of
the Issuing Entity. No Trust Certificate shall entitle its holder to any benefit
under this Agreement, or shall be valid for any purpose, unless there shall
appear on such Trust Certificate a certificate of authentication, substantially
in the form set forth in Exhibit A, executed by the Owner Trustee or its
Authenticating Agent, by manual or facsimile signature; and such authentication
shall constitute conclusive evidence, and the only evidence, that such Trust
Certificate shall have been duly authenticated and delivered hereunder. All
Trust Certificates shall be dated the date of their authentication. Upon
issuance, execution and delivery pursuant to the terms hereof, the Trust
Certificates shall be entitled to the benefits of this Agreement. Wilmington
Trust shall be the initial Authenticating Agent of the Owner Trustee hereunder,
and all references herein to authentication by the Owner Trustee shall be deemed
to include the Authenticating Agent.

Section 3.04 Registration of Transfer and Exchange.

(a) The Certificate Registrar shall keep or cause to be kept, at the office or
agency maintained pursuant to Section 3.08, a register (the “Certificate
Register”), in which, subject to such reasonable regulations as it may
prescribe, the Certificate Registrar shall provide for the registration of Trust
Certificates and, if and to the extent transfers are permitted pursuant to
Section 3.04(b) and Section 3.10, the registration of transfers of Trust
Certificates. No transfer of a Trust Certificate shall be recognized except upon
registration of such transfer. Wilmington Trust is hereby appointed as the
initial Certificate Registrar. The Certificate Registrar hereby agrees to notify
the Paying Agent in writing of any changes to the Registered Holders of the
Trust Certificates. If the Certificate Registrar shall for any reason become
unable to act as Certificate Registrar, the Certificate Registrar shall give
prompt written notice to such effect to the Depositor, the Owner Trustee and the
Servicer. The Owner Trustee shall promptly appoint a successor, which shall be
another trust company or bank, and shall agree to act in accordance with the
provisions of this Agreement applicable to it as successor Certificate Registrar
under this Agreement.

 

       6    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) Each Trust Certificate shall bear a legend regarding transfers to the effect
of the legend on the form of Trust Certificate attached as Exhibit A hereto,
unless determined otherwise by the Servicer (as certified to the Certificate
Registrar in an Officer’s Certificate) consistent with applicable law.

If and to the extent transfers are permitted pursuant to Section 3.10, as a
condition to the registration of any transfer of a Trust Certificate, the
prospective transferee shall be required to represent in writing to the Owner
Trustee, the Depositor and the Certificate Registrar the following (except that
any restriction or requirement described below may be removed or modified if the
Depositor has received an opinion from nationally recognized tax counsel (which,
for the avoidance of doubt, may rely on reasonable representations of the
applicable transferee or other applicable persons) that such restriction or
requirement is not necessary to conclude that any such transfer would not cause
any of the tax opinions that were rendered on the Closing Date to be inaccurate
if rendered as of the transfer date and will not cause a material adverse effect
on any Noteholder):

(i) It has neither acquired through nor will it transfer any Trust Certificate
it purchases (or any interest therein) through or cause any such Trust
Certificates (or any interest therein) to be traded or readily available on or
through (A) an “established securities market” within the meaning of
Section 7704(b)(1) of the Code, including, without limitation, an over-the
counter-market or an interdealer quotation system that regularly disseminates
firm buy or sell quotations, or (B) a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704(b)(2) of the Code.

(ii) It either (A) is not, and will not become, a partnership, Subchapter S
corporation, grantor trust or an entity disregarded as a separate entity from
any such entity for U.S. federal income tax purposes or (B) is such an entity,
but (x) none of the direct or indirect beneficial owners of any of the interests
in such transferee have allowed or caused, or will allow or cause, 50% or more
(or such other percentage as the Depositor may establish prior to the time of
such proposed transfer) of the value of such interests to be attributable to
such transferee’s ownership of Trust Certificates and (y) it is not and will not
be a principal purpose of the arrangement involving such entity’s beneficial
interest in any Trust Certificates to permit any partnership to satisfy the 100
partner limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii) necessary
for such partnership not to be classified as a publicly traded partnership under
the Code.

(iii) It understands that no subsequent transfer of the Trust Certificates is
permitted unless (A) such transfer is of a Trust Certificate with a denomination
of at least $250,000 and (B) it causes its proposed transferee to provide the
Issuing Entity and the Certificate Registrar a letter substantially in the form
of Exhibit B hereto; provided, however, that any attempted transfer that would
either cause (1) the aggregate number of registered holders of Trust
Certificates and holders of interests in Restricted Notes to exceed 95 or
(2) the number of holders of direct or indirect interests in the Titling Trust
to exceed 50, shall be a void transfer.

 

       7    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(iv) It understands that no transfer of a Trust Certificate (or interest
therein) is permitted (nor shall a Trust Certificate be so held) if (i) it
causes the Issuing Entity to be a Section 385 Controlled Partnership (i.e.,
80 percent or more of the Issuing Entity’s ownership interests are owned,
directly or indirectly, by one or more members of a Section 385 Expanded Group)
that has an expanded group partner (within the meaning of Treasury Regulation
section 1.385-3(g)(12)) which is a Domestic Corporation and (ii) either (x) a
member of such Section 385 Expanded Group owns any Notes or (y) a Section 385
Controlled Partnership of such Section 385 Expanded Group owns any Notes (in the
case of clause (x), unless such member, or in the case of clause (y), unless
each member of the Section 385 Expanded Group that is a partner in the
Section 385 Controlled Partnership, is a member of the consolidated group (as
described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation). It understands that no transfer of a Trust Certificate
(or interest therein) shall be permitted (nor shall a Trust Certificate be so
held) if (i) it results in the Issuing Entity becoming an entity disregarded as
separate from a Domestic Corporation for U.S. federal income tax purposes and
(ii) either (x) a member of a Section 385 Expanded Group that includes such
Domestic Corporation owns any Notes or (y) a Section 385 Controlled Partnership
of such Section 385 Expanded Group owns any Notes (in the case of clause (x),
unless such member, or in the case of clause (y), unless each member of the
Section 385 Expanded Group that is a partner in such Section 385 Controlled
Partnership) is a member of the consolidated group (as described in Treasury
Regulation section 1.1502-1(h)) which includes such Domestic Corporation). For
purposes of determining the Issuing Entity’s ownership interests in this
paragraph, any Restricted Notes shall be taken into account either as debt
interests or ownership interests based on whichever treatment, if any, would
result in the Issuing Entity being treated as a Section 385 Controlled
Partnership or a disregarded entity for purposes of applying this paragraph’s
restriction (it being understood that if the Restricted Notes are taken into
account as ownership interests for this purpose then the Restricted Notes are
not also considered Notes for the Note ownership restriction of this paragraph).

(v) It understands that the Opinion of Counsel to the Issuing Entity that the
Issuing Entity is not a publicly traded partnership taxable as a corporation is
dependent in part on the accuracy of the representations in paragraphs (i),
(ii), (iii) and (iv) above.

(vi) (A) It shall provide to the Administrative Agent on behalf of the Issuing
Entity and the Depositor any further information required by the Issuing Entity
to comply with Sections 6221 through 6241 of the Code, including Section 6226(a)
of the Code (and any corresponding provision of state law) and (B) if it is not
the beneficial owner of a Trust Certificate, such beneficial owner shall provide
to the Administrative Agent on behalf of the Issuing Entity and the Depositor
any further information required by the Issuing Entity to comply with Sections
6221 through 6241 of the Code, including Section 6226(a) of the Code (and any
corresponding provision of state law) and, to the extent the Issuing Entity
determines such appointment necessary for it to make an election under
Section 6226(a) of the Code (or any corresponding provision of state law),
hereby appoints the transferee as its agent for purposes of receiving any
notifications or information pursuant to the notice requirements under
Section 6226(a)(2) of the Code (and any corresponding provision of state law).

 

       8    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(vii) It understands that complying with Section 1446(f) of the Code is not the
responsibility of the Issuing Entity, and that a transferor and transferee of a
Trust Certificate may be subject to withholding or a withholding obligation, as
the case may be, in the event that the Issuing Entity is treated as a
partnership for U.S. federal income tax purposes and there is a failure to
comply with Section 1446(f) of the Code.

If and to the extent transfers are permitted pursuant to Section 3.10, as a
condition to the registration of any transfer of a Trust Certificate, the
prospective transferee shall be required to represent in writing to the Owner
Trustee, the Depositor and the Certificate Registrar substantially in the form
of Exhibit B to the effect that: (i) such transferee is not a Non-U.S. Person,
(ii) such transferee is not, and will not be, acquiring or holding the Trust
Certificate for, on behalf of, or with the assets of a Benefit Plan Investor,
and (iii) if such transferee is acquiring or holding the Trust Certificate for,
on behalf of, or with the assets of a Plan that is subject to Similar Law, its
acquisition, holding and disposition of the Trust Certificates (or interest
therein) will not result in a violation of Similar Law and will not result in
the assets of the Issuing Entity being (a) plan assets of such Plan or
(b) subject to Similar Law. A “Non-U.S. Person” means any Person who is not
(a) a citizen or resident of the United States who is a natural person, (b) a
corporation or partnership (or an entity treated as a corporation or
partnership) created or organized in or under the laws of the United States or
any state thereof, including the District of Columbia (unless, in the case of a
partnership, Treasury Regulations are adopted that provide otherwise), (c) an
estate, the income of which is subject to U.S. federal income taxation,
regardless of its source, (d) a trust, if a court within the United States is
able to exercise primary supervision over the administration of the trust and
one or more United States persons (as defined in the Code and Treasury
Regulations) have the authority to control all substantial decisions of the
trust; or (e) a trust that was in existence prior to August 20, 1996 and that,
under Treasury Regulations, is eligible to elect, and does validly elect, to be
treated as a United States person (as defined in the Code and Treasury
Regulations) despite not meeting the requirements of clause (d).

(c) By acceptance of any Trust Certificate, the related Trust Certificateholder
specifically agrees with and represents to the Depositor, the Issuing Entity and
Certificate Registrar that no transfer of such Trust Certificate shall be made
unless the registration requirements of the Securities Act and any applicable
state securities laws are complied with, or such transfer is exempt from the
registration requirements under the Securities Act.

(d) Upon surrender for registration of transfer or exchange of any Trust
Certificate at the office of the Certificate Registrar and upon compliance with
the provisions of this Agreement relating to such transfer or exchange the Owner
Trustee shall execute and shall, or shall cause the Authenticating Agent to,
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Trust Certificates in authorized denominations of a
like aggregate face amount dated the date of such authentication or the Trust
Certificates that the Trust Certificateholder making the exchange is entitled to
receive, as the case may be.

 

       9    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

The Certificate Registrar shall require that every Trust Certificate presented
or surrendered for registration of transfer or exchange shall be accompanied by
a written instrument of transfer and accompanied by IRS Form W-9 or such other
form as may be reasonably required in order to comply with applicable law, and
to establish such transferee’s complete exemption from deduction or withholding
(including backup withholding) of U.S. federal income tax in form satisfactory
to the Certificate Registrar duly executed by the Trust Certificateholder or
such Person’s attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Trust Certificates, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Trust Certificates.

The Certificate Registrar shall cancel and retain or destroy, in accordance with
the Certificate Registrar’s retention policy then in effect, all Trust
Certificates surrendered for registration of transfer or exchange and shall upon
written request certify to the Depositor as to such retention or destruction. No
transfer will be effectuated hereunder unless the Certificate Registrar has
received the transfer documentation required hereunder.

(e) The provisions of this Section generally are intended, among other things,
to prevent the Issuing Entity from being characterized as a “publicly traded
partnership,” within the meaning of Section 7704 of the Code, in reliance on
Treasury Regulations Section 1.7704-1(e) and (h), and the Depositor shall take
such intent into account in determining whether or not to consent to any
proposed transfer of any Trust Certificate.

The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make and the Certificate Registrar shall not register any transfer or
exchange of Trust Certificates for a period of 15 days preceding the due date
for any payment with respect to the Trust Certificates.

Section 3.05 Mutilated, Destroyed, Lost or Stolen Trust Certificates. If any
mutilated Trust Certificate is surrendered to the Certificate Registrar, or if
the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Trust Certificate and there is delivered to
the Certificate Registrar and the Owner Trustee such security or indemnity as
may be required by them to save each of them harmless, then in the absence of
notice that such Trust Certificate has been transferred to a protected purchaser
and provided that the requirements of Section 8-405 of the UCC are met, the
Owner Trustee on behalf of the Issuing Entity shall execute and the
Authenticating Agent shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Trust Certificate, a new Trust
Certificate of like tenor and denomination. In connection with the issuance of
any new Trust Certificate under this Section, the Owner Trustee or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection therewith.
Any duplicate Trust Certificate issued pursuant to this Section shall constitute
conclusive evidence of an ownership interest in the Issuing Entity, as if
originally issued, whether or not the lost, stolen or destroyed Trust
Certificate shall be found at any time.

 

       10    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 3.06 Persons Deemed Trust Certificateholders. Prior to due presentation
of a Trust Certificate for registration of transfer, the Owner Trustee, the
Certificate Registrar, any Paying Agent and any of their respective agents may
treat the Person in whose name any Trust Certificate is registered in the
Certificate Register as the owner of such Trust Certificate for the purpose of
receiving distributions pursuant to Section 5.02 and for all other purposes
whatsoever, and none of the Owner Trustee, the Certificate Registrar, any Paying
Agent or any of their respective agents shall be affected by any notice to the
contrary.

Section 3.07 Access to List of Trust Certificateholders’ Names and Addresses.
The Certificate Registrar shall furnish or cause to be furnished to the Owner
Trustee, the Servicer and the Depositor or the Indenture Trustee, as the case
may be, within 15 days after its receipt of a request therefor from the Owner
Trustee, the Servicer, the Depositor or the Indenture Trustee in writing, a
list, in such form as the requesting party may reasonably request, of the names
and addresses of the Trust Certificateholders as of the most recent Record Date.
If (i) two or more Trust Certificateholders or (ii) one or more Trust
Certificateholders evidencing not less than 25% of the Certificate Balance apply
in writing to the Owner Trustee, and such application states that the applicants
desire to communicate with other Trust Certificateholders with respect to their
rights under this Agreement or under the Trust Certificates and such application
is accompanied by a copy of the communication that such applicants propose to
transmit, then the Owner Trustee shall, within five Business Days after the
receipt of such application, afford such applicants access during normal
business hours to the current list of Trust Certificateholders. Each Trust
Certificateholder, by receiving and holding a Trust Certificate, shall be deemed
to have agreed not to hold any of the Depositor, the Owner Trustee, the
Indenture Trustee or the Servicer, as the case may be, accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.

Section 3.08 Maintenance of Office or Agency. The Owner Trustee shall maintain
an office or offices or agency or agencies where Trust Certificates may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Owner Trustee in respect of the Trust Certificates and
the other Basic Documents to which the Issuing Entity is a party may be served.
The Owner Trustee initially designates the Owner Corporate Trust Office as the
office for such purposes. The Owner Trustee shall give prompt written notice to
the Depositor and the other Trust Certificateholders of any change in the
location of the Certificate Register or any such office or agency.

Section 3.09 Appointment of Paying Agent. The Paying Agent shall make
distributions to the Trust Certificateholders pursuant to Section 5.02, and
shall report the amounts of such distributions to the Owner Trustee. Any Paying
Agent shall have the revocable power to withdraw funds from the Certificate
Distribution Account for the purpose of making the distributions referred to
above. The Paying Agent initially shall be U.S. Bank. The Owner Trustee may
revoke such power and remove the Paying Agent if the Owner Trustee determines in
its sole discretion that the Paying Agent has failed to perform its obligations
under this Agreement in any material respect. Any co-paying agent chosen by the
Depositor and acceptable to the Owner Trustee shall also be a Paying Agent. Each
Paying Agent may resign upon 30 days’ written notice to the Owner Trustee. In
the event that a Paying Agent may no longer act as Paying Agent, the Owner
Trustee shall appoint a successor to act as Paying Agent (which shall be a bank
or trust company). The Owner Trustee shall cause such successor Paying

 

       11    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Agent or any additional Paying Agent appointed by the Owner Trustee to execute
and deliver to the Owner Trustee an instrument in which such successor Paying
Agent or additional Paying Agent shall agree with the Owner Trustee that as
Paying Agent, such successor Paying Agent or additional Paying Agent shall hold
all sums, if any, held by it for payment to the Trust Certificateholders in
trust for the benefit of the Trust Certificateholders entitled thereto until
such sums are paid to the Trust Certificateholders. The Paying Agent shall
return all unclaimed funds to the Owner Trustee and upon removal of a Paying
Agent such Paying Agent shall also return all funds in its possession to the
Owner Trustee. The provisions of Sections 7.01, 7.03, 7.04 and 8.01 shall apply
to the Owner Trustee also in its role as Paying Agent, for so long as the Owner
Trustee shall act as Paying Agent and, to the extent applicable, to any other
paying agent appointed hereunder. Any reference in this Agreement to the Paying
Agent shall include any co-paying agent unless the context requires otherwise.

Section 3.10 Ownership by the Depositor of Trust Certificates. The Depositor
shall receive on the Closing Date in accordance with Section 3.02 beneficial and
record ownership of Trust Certificates representing 100% of the Certificate
Balance. Notwithstanding any other provision of this Agreement to the contrary,
the Depositor may not transfer any Trust Certificate prior to payment in full of
the Notes unless the Rating Agency Condition has been satisfied with respect to
such transfer.

ARTICLE FOUR

ACTIONS BY OWNER TRUSTEE OR TRUST CERTIFICATEHOLDERS

Section 4.01 Prior Notice to Trust Certificateholders With Respect to Certain
Matters. Subject to the provisions and limitations of Section 4.04, with respect
to the following matters, the Owner Trustee shall not take action unless (i) the
Owner Trustee has notified the Trust Certificateholders in writing of the
proposed action (or such shorter period as shall be agreed to in writing by all
Trust Certificateholders) at least 30 days before the taking of such action and
(ii) the Owner Trustee has not received written notification from Trust
Certificateholders representing at least 25% of the Certificate Balance prior to
the 30th day after such notice is given that such Trust Certificateholders have
withheld consent or provided alternative direction:

(a) the initiation of any claim or lawsuit by the Issuing Entity or the
settlement or compromise of any action, claim or lawsuit involving the Issuing
Entity (other than an action brought by the Servicer on behalf of the Titling
Trust and Persons having interests in the 2020-A SUBI Certificate to collect
amounts owed under a 2020-A Lease or 2020-A Vehicle);

(b) the amendment to the Certificate of Trust (unless such amendment is required
to be filed under the Statutory Trust Statute);

(c) the amendment of the Indenture in circumstances where the consent of the
Trust Certificateholder is required and such consent has not been granted;

(d) the amendment of any Basic Document other than pursuant to, and in
accordance with, the amendment provision set forth in such Basic Document; or

(e) the appointment of a successor Owner Trustee or successor Indenture Trustee.

 

       12    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 4.02 Action by Trust Certificateholders With Respect to Certain Matters.

(a) Except as set forth in Section 4.02(b) and subject to the provisions and
limitations of Section 4.04, to the extent the Issuing Entity is deemed to be
the Holder of the 2020-A SUBI Certificate pursuant to the SUBI Trust Agreement,
the Issuing Entity shall take such actions as directed in writing by Trust
Certificateholders holding Trust Certificates evidencing an interest of at least
50% of the outstanding Certificate Balance.

(b) The Owner Trustee shall not have the power, except upon the direction of the
Trust Certificateholders, to (a) remove the Administrative Agent pursuant to
Section 1.09 of the Trust Administration Agreement, (b) appoint a successor
Administrative Agent pursuant to Section 1.09 of the Trust Administration
Agreement, (c) remove the Servicer pursuant to Section 8.12(c) of the 2020-A
Servicing Supplement or (d) except as expressly provided in the Basic Documents,
sell the 2020-A SUBI Certificate after the termination of the Indenture. The
Owner Trustee shall take the actions referred to in the preceding sentence only
upon written instructions signed by the authorized representative of 100% of the
Trust Certificateholders.

Section 4.03 Action by Owner Trustee With Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Issuing Entity without the unanimous prior approval
of all Trust Certificateholders (including the board of managers of the
Depositor (including the Independent Managers, as such term is defined in the
Depositor’s limited liability company agreement) and the delivery to the Owner
Trustee of a written certification by each Trust Certificateholder that such
Trust Certificateholder reasonably believes that the Issuing Entity is
insolvent.

Section 4.04 Restrictions on Trust Certificateholders’ Power. The Trust
Certificateholders shall not direct the Owner Trustee to take or refrain from
taking any action if such action or inaction would be contrary to any obligation
of the Issuing Entity or the Owner Trustee under this Agreement or any of the
other Basic Documents or would be contrary to the purpose of the Issuing Entity
as set forth in Section 2.03, or applicable law, nor shall the Owner Trustee be
obligated to follow any such direction, if given.

Section 4.05 Majority Control. Except as expressly provided herein, any action
that may be taken by the Trust Certificateholders under this Agreement may be
taken by the Trust Certificateholders holding not less than a Majority Interest
of the Trust Certificates. Except as expressly provided herein, any written
notice of the Trust Certificateholders delivered pursuant to this Agreement
shall be effective if signed by Trust Certificateholders holding not less than a
Majority Interest of the Trust Certificates at the time of delivery of such
notice.

ARTICLE FIVE

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

Section 5.01 Establishment of Certificate Distribution Account and Reserve
Account.

(a) The Owner Trustee, for the benefit of the Trust Certificateholders, shall
establish and maintain, or cause to be established and maintained, at the
direction of the Depositor, an Eligible Account with and in the name of the
Owner Trustee which shall be designated the

 

       13    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

“Certificate Distribution Account.” The Owner Trustee and the Depositor hereby
authorize and direct U.S. Bank to establish the Certificate Distribution Account
for the benefit of the Owner Trustee. The Certificate Distribution Account shall
be held in trust for the benefit of the Trust Certificateholders and shall bear
a designation clearly indicating that the funds deposited therein are held for
the benefit of the Trust Certificateholders.

The Owner Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Certificate Distribution Account and in all
proceeds thereof. Except as otherwise provided herein, the Certificate
Distribution Account shall be under the sole dominion and control of the Owner
Trustee for the benefit of the Trust Certificateholders. If at any time the
Certificate Distribution Account ceases to be an Eligible Account or if the
majority of Trust Certificateholders, in their sole discretion, notify the Owner
Trustee in writing that the Certificate Distribution Account should be moved,
then the Owner Trustee (or the Depositor on behalf of the Owner Trustee, if the
Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof) shall, within ten Business Days following notification of
such occurrence (or such longer period, not to exceed 30 calendar days, as to
which the Rating Agency Condition is satisfied), establish a new Certificate
Distribution Account as an Eligible Account at a depository institution or trust
company selected by a majority of the Trust Certificateholders and shall
transfer any cash or investments to such new Certificate Distribution Account.

(b) The Servicer, on behalf of the Issuing Entity, shall establish and maintain
an Eligible Account (initially at U.S. Bank) in the name of the Indenture
Trustee until the Outstanding Amount is reduced to zero, and thereafter, in the
name of the Owner Trustee, which is designated as the “Reserve Account.” The
Reserve Account shall be held for the benefit of the Securityholders, and shall
bear a designation clearly indicating that the funds on deposit therein are held
for the benefit of the Securityholders.

The Reserve Account shall be under the sole dominion and control of the
Indenture Trustee until the Outstanding Amount of Notes has been reduced to zero
and thereafter under the sole dominion and control of the Issuing Entity. On the
Closing Date, the Depositor will use the net proceeds of the sale of the Notes
and the Trust Certificates to make a capital contribution to the Issuing Entity,
which the Issuing Entity shall use to cause the Initial Deposit Amount to be
deposited into the Reserve Account. All deposits to and withdrawals from the
Reserve Account shall be made only upon the terms and conditions of the Basic
Documents.

(c) The Issuing Entity shall take or cause to be taken such further actions, to
execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments (including, without limitation, any UCC
financing statements) as may be determined to be reasonably necessary by the
Administrative Agent on behalf of the Issuing Entity, in order to perfect the
interests created by Section 5.01(b) and otherwise fully effectuate the
purposes, terms and conditions of this Section. The Issuing Entity (or
Administrative Agent on behalf of the Issuing Entity) shall:

(i) promptly execute, deliver and file any financing statements, amendments,
continuation statements, assignments, certificates and other documents with
respect to such interests and perform all such other acts as may be necessary in
order to perfect or to maintain the perfection of its securities interest in the
Reserve Account; and

 

       14    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(ii) make the necessary filings of financing statements or amendments thereto
within five days after the occurrence of any of the following (and promptly
notify the Owner Trustee of each such filing): (A) any change in the Depositor’s
corporate name or any trade name, (B) any change in the location of is chief
executive office or principal place of business or (C) any merger or
consolidation or other change in its identity or corporate structure.

Section 5.02 Application of Issuing Entity Funds.

(a) On each Payment Date, the Paying Agent (or the Owner Trustee, if there is no
Paying Agent) shall distribute, to the extent of funds available, the amount on
deposit in the Certificate Distribution Account (after giving effect to all
deposits to the Certificate Distribution Account on such date), (i) first, if
all Classes of Notes have been paid in full, for the payment of principal of the
Trust Certificates on such Payment Date, pro rata to the Trust
Certificateholders of record at the close of business on the Record Date with
respect to such Payment Date until the Certificate Balance is zero and
(ii) second, any remaining amounts to the Trust Certificateholders.

(b) On or after the date on which the Outstanding Amount of the Notes has been
reduced to zero, pursuant to the Indenture, dominion and control over the
Reserve Account shall be transferred to the Owner Trustee. On each Payment Date
thereafter, all amounts distributable to the Trust Certificateholders shall be
distributed by the Paying Agent in the order and priority set forth in
Section 8.04(a) of the Indenture and the Owner Trustee and the Paying Agent
shall comply with Sections 8.04(d) and 8.05(a) of the Indenture.

On the Payment Date on which the Certificate Balance has been reduced to zero,
the Owner Trustee shall release to the Trust Certificateholder, as beneficial
owner of the Issuing Entity, without recourse, representation or warranty
(except as set forth in Section 7.03), all of the Issuing Entity’s right, title,
and interest in, to and under the Reserve Account Property and all other
remaining assets of the Issuing Entity.

(c) If requested by the Trust Certificateholder, for any Payment Date, the Owner
Trustee shall send to each Trust Certificateholder a copy of the Payment Date
Certificate delivered pursuant to Section 8.03 of the Indenture.

(d) If any withholding tax is imposed on the Issuing Entity’s payment (or, if
the Issuing Entity is treated as a partnership for U.S. federal income tax
purposes, allocations of income) to a Trust Certificateholder, such tax shall
reduce the amount otherwise distributable to such Trust Certificateholder in
accordance with this Section. The Owner Trustee is hereby authorized and
directed to retain from amounts otherwise distributable to such Trust
Certificateholders, sufficient funds for the payment of any withholding tax that
is legally owed by the Issuing Entity (but such authorization shall not prevent
the Owner Trustee from contesting any such tax in appropriate proceedings, and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed

 

       15    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

with respect to a Trust Certificateholder shall be treated as cash distributed
to such Trust Certificateholders, at the time it is withheld by the Issuing
Entity for remittance to the appropriate taxing authority. If the Owner Trustee
determines that there is a possibility that withholding tax is payable with
respect to a distribution (such as any distribution to a Person other than a
“United States person” (as defined in Section 7701(a)(30) of the Code)), the
Owner Trustee may in its sole discretion withhold such amounts in accordance
with this Section. If a Trust Certificateholder wishes to apply for a refund of
any such withholding tax, the Owner Trustee shall reasonably cooperate with such
Trust Certificateholder in making such claim so long as such Trust
Certificateholder agrees to reimburse the Owner Trustee for any out-of-pocket
expenses incurred.

(e) Subject to Section 6.07 of the Indenture and 8.01 hereof, as the case may
be, neither the Indenture Trustee nor the Owner Trustee, as the case may be,
shall in any way be held liable by reason of any insufficiency in the Reserve
Account resulting from any loss on any Permitted Investment included therein,
except for losses attributable to the Indenture Trustee’s or the Owner
Trustee’s, as the case may be, failure to make payments on any such Permitted
Investments issued by the Indenture Trustee or the Owner Trustee, as the case
may be, in its commercial capacity as principal obligor and not as trustee, in
accordance with their terms.

Section 5.03 Method of Payment. Subject to Section 9.01(c) respecting the final
payment upon retirement of the Trust Certificates, distributions required to be
made to Trust Certificateholders on any Payment Date shall be made to each Trust
Certificateholder of record on the related Record Date by check mailed to such
Trust Certificateholder at the address of such holder appearing on the
Certificate Register, except that a Trust Certificateholder having original
denominations aggregating at least $1 million may request payment by wire
transfer of funds pursuant to written instructions delivered to the Owner
Trustee at least five Business Days prior to the Record Date. Notwithstanding
the foregoing, the final payment on the Trust Certificates shall be made only
upon presentation and surrender of such Trust Certificates at the office or
agency specified in the notice of final payment to the Trust Certificateholders
delivered pursuant to Section 9.01(c).

Section 5.04 Duties of Depositor on Behalf of Issuing Entity. On behalf of the
Issuing Entity, the Depositor shall prepare or cause the Servicer to prepare
and, after execution by the Issuing Entity, file with the Commission and any
applicable state agencies all documents required to be filed by the Issuing
Entity on a periodic basis with the Commission and any applicable state agencies
(including any summaries thereof required by rules and regulations prescribed
thereby), and transmit such summaries to the Noteholders, pursuant to
Section 7.03 of the Indenture.

ARTICLE SIX

AUTHORITY AND DUTIES OF OWNER TRUSTEE

Section 6.01 General Authority. The Owner Trustee shall administer the Issuing
Entity in the interest of the Trust Certificateholders, subject to the Lien of
the Indenture Trustee, in accordance with the Basic Documents. Subject to the
provisions and limitations of Sections 2.03 and 2.07, the Owner Trustee is
authorized and directed to execute and deliver on behalf of the

 

       16    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Issuing Entity the Basic Documents to which the Issuing Entity is to be a party
and each certificate or other document attached as an exhibit to or contemplated
by the Basic Documents to which the Issuing Entity is to be a party, in each
case in such form as the Depositor shall approve as evidenced conclusively by
the Owner Trustee’s execution thereof and the Depositor’s execution of this
Agreement, and on behalf of the Issuing Entity, to direct the Indenture Trustee
to authenticate and deliver Class A-1 Notes in the aggregate principal amount of
$164,000,000, Class A-2a Notes in the aggregate principal amount of
$500,000,000, Class A-2b Notes in the aggregate principal amount of $50,000,000,
Class A-3 Notes in the aggregate principal amount of $436,000,000, and Class A-4
Notes in the aggregate principal amount of $107,500,000. In addition to the
foregoing, the Owner Trustee is authorized to take all actions required of the
Issuing Entity pursuant to the Basic Documents. The Owner Trustee is further
authorized from time to time to take such action on behalf of the Issuing Entity
as is permitted by the Basic Documents and that the Servicer or the
Administrative Agent recommends with respect to the Basic Documents, except to
the extent this Agreement expressly requires the consent of the Trust
Certificateholders for such action.

Section 6.02 General Duties. Subject to the provisions and limitations of
Sections 2.03 and 2.07, it shall be the duty of the Owner Trustee to discharge
or cause to be discharged all of its responsibilities pursuant to the terms of
the Basic Documents to which the Issuing Entity is a party and to administer the
Issuing Entity in the interest of the Trust Certificateholders, subject to the
Lien of the Indenture Trustee and in accordance with the provisions of the Basic
Documents. Notwithstanding the foregoing, the Owner Trustee shall be deemed to
have discharged its duties and responsibilities hereunder and under the other
Basic Documents to the extent the Administrative Agent has agreed in the Trust
Administration Agreement to perform any act or to discharge any duty of the
Issuing Entity or the Owner Trustee hereunder or under any other Basic Document,
and the Owner Trustee shall not be held liable for the default or failure of the
Administrative Agent to carry out its obligations under the Trust Administration
Agreement.

Section 6.03 Action Upon Instruction.

(a) Subject to Article Four and in accordance with the terms of the Basic
Documents, the Depositor may by written instruction direct the Owner Trustee in
the administration of the Issuing Entity subject to, and in accordance with, the
terms of the Basic Documents. The Owner Trustee, upon receipt of all
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to the Owner Trustee that shall be specifically
required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they conform on their face to the requirements
of this Agreement.

(b) The Owner Trustee shall not be required to take any action hereunder or
under any other Basic Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability (unless provided adequate indemnity) on the part of the
Owner Trustee, is contrary to the terms hereof or of any other Basic Document or
is otherwise contrary to law or any obligation of the Owner Trustee or the
Issuing Entity.

 

       17    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any other
Basic Document, the Owner Trustee shall promptly give notice (in such form as
shall be appropriate under the circumstances) to the Trust Certificateholders
requesting instruction as to the course of action to be adopted, and to the
extent the Owner Trustee acts in good faith in accordance with any written
instruction of Trust Certificateholders holding not less than a Majority
Interest of the Trust Certificates, the Owner Trustee shall not be liable on
account of such action to any Person. If the Owner Trustee shall not have
received appropriate instruction within ten days of such notice (or within such
shorter period of time as reasonably may be specified in such notice as may be
necessary under the circumstances), it may, but shall be under no duty to, take
or refrain from taking such action not inconsistent with this Agreement or the
other Basic Documents as it shall deem to be in the best interests of the Trust
Certificateholders, and shall have no liability to any Person for such action or
inaction.

(d) If the Owner Trustee is unsure as to the application of any provision of
this Agreement or any other Basic Document or any such provision is ambiguous as
to its application, or is, or appears to be, in conflict with any other
applicable provision, or in the event that this Agreement or any other Basic
Document permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action the Owner Trustee is required to take with
respect to a particular set of facts, the Owner Trustee may give notice (in such
form as shall be appropriate under the circumstances) to the Trust
Certificateholders requesting instruction and, to the extent the Owner Trustee
acts or refrains from acting in good faith in accordance with any such
instruction received from Trust Certificateholders holding not less than a
Majority Interest of the Trust Certificates and in accordance with Sections 6.04
and 6.05, the Owner Trustee shall not be liable, on account of such action or
inaction, to any Person. If the Owner Trustee shall not have received
appropriate instruction within ten days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or as may be
necessary under the circumstances) it may, but shall be under no duty to, take
or refrain from taking such action, not inconsistent with this Agreement or the
other Basic Documents, as it shall deem to be in the best interests of the Trust
Certificateholders, and shall have no liability to any Person for such action or
inaction.

(e) Notwithstanding the foregoing, the right of the Depositor or the Trust
Certificateholders to take any action affecting the Owner Trust Estate shall be
subject to the rights of the Indenture Trustee under the Indenture.

Section 6.04 No Duties Except as Specified. The Owner Trustee shall not be
required to perform any of the obligations of the Issuing Entity under this
Agreement or the other Basic Documents that are required to be performed by
(i) the Servicer under the Servicing Agreement or the 2020-A SUBI Supplement,
(ii) the Depositor under this Agreement, the Servicing Agreement, the Indenture
or the SUBI Certificate Transfer Agreement, (iii) the Administrative Agent under
the Trust Administration Agreement, (iv) the Asset Representations Reviewer
under the Asset Representations Review Agreement, or (v) the Indenture Trustee
under the Indenture. The Owner Trustee shall not have any duty or obligation to
manage, make any payment with respect to, register, record, sell, dispose of or
otherwise deal with the Owner Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Issuing Entity is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.03; and no implied duties or obligations
shall be read into this Agreement

 

       18    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

or any other Basic Document against the Owner Trustee. The Owner Trustee shall
have no responsibility for filing any financing or continuation statement in any
public office at any time or to otherwise perfect or maintain the perfection of
any ownership or security interest in the Owner Trust Estate or to record this
Agreement or any other Basic Document. Notwithstanding anything to the contrary
herein or in any Basic Document, neither the Owner Trustee, the Indenture
Trustee, the Titling Trustee nor the Trust Agent shall be required to execute,
deliver or certify on behalf of the Issuing Entity or any other person any
filings, certificates, affidavits or other instruments required under the
Sarbanes-Oxley Act of 2002, to the extent permitted by applicable law. The Owner
Trustee nevertheless agrees that it will, at its own cost and expense, promptly
take all action as may be necessary to discharge any Liens (other than the Lien
of the Indenture) on any part of the Owner Trust Estate that result from actions
by or claims against the Owner Trustee in its individual capacity that are not
related to the ownership or the administration of the Owner Trust Estate. The
Owner Trustee shall have no duty to monitor or investigate the accuracy of any
of NMAC’s or the Servicer’s representations, warranties or covenants in the
Servicing Agreement or the other Basic Documents or to determine whether any
breach of NMAC’s or the Servicer’s representation, warranties or covenants
adversely affects any Securityholder.

Section 6.05 No Action Unless Specifically Authorized. The Owner Trustee shall
not manage, control, use, sell, dispose of or otherwise deal with any part of
the Owner Trust Estate except in accordance with (i) the powers granted to and
the authority conferred upon the Owner Trustee pursuant to this Agreement,
(ii) the other Basic Documents to which the Issuing Entity or the Owner Trustee
is a party and (iii) any document or instruction delivered to the Owner Trustee
pursuant to Section 6.03. In particular, the Owner Trustee shall not transfer,
sell, pledge, assign or convey the 2020-A SUBI Certificate, except as
specifically required or permitted by the Basic Documents.

Section 6.06 Restrictions. The Owner Trustee shall not take any action (i) that
is contrary to the purposes of the Issuing Entity set forth in Section 2.03 or
(ii) that, to the actual knowledge of the Owner Trustee, would (a) affect the
treatment of the Notes as debt for U.S. federal income tax purposes, (b) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (c) cause the Issuing Entity, the Depositor or the Titling Trust or
any portion thereof to be taxable as an association (or publicly traded
partnership) taxable as a corporation for U.S. federal or state income or
franchise tax purposes. The Trust Certificateholders and the Depositor shall not
direct the Owner Trustee to take action that would violate the provisions of
this Section. Notwithstanding anything herein to the contrary, the Depositor,
the Servicer, the Asset Representations Reviewer and their respective Affiliates
may maintain normal commercial banking relationships with the Owner Trustee and
its Affiliates.

Section 6.07 Information to be Provided by the Owner Trustee. The Owner Trustee
shall provide the Issuing Entity and the Servicer (each, a “Nissan Party” and
collectively the “Nissan Parties”) with (i) notification, as soon as practicable
and in any event within ten Business Days, of all demands communicated to a
Responsible Officer of the Owner Trustee for the repurchase or replacement of
any Receivable pursuant to Section 8.02 of the 2020-A Servicing Supplement, and
(ii) promptly upon the receipt of a written request by a Nissan Party, any other
information in its possession reasonably requested by a Nissan Party to
facilitate compliance by the Nissan Parties with Rule 15Ga-1 under the Exchange
Act and Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Owner
Trustee be deemed to be a “securitizer” as defined in Section 15G(a) of the
Exchange Act, nor shall it have any responsibility for making any filing
required to be made by a securitizer under the Exchange Act or Regulation AB.

 

       19    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE SEVEN

CONCERNING THE OWNER TRUSTEE

Section 7.01 Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all monies actually received by it constituting part of the
Owner Trust Estate upon the terms of the Basic Documents to which the Issuing
Entity or the Owner Trustee is a party. The Owner Trustee shall not be
answerable or accountable hereunder or under any other Basic Document under any
circumstances, except (i) for its own willful misconduct, bad faith or
negligence or (ii) in the case of the inaccuracy of any representation or
warranty contained in Section 7.03 made by the Owner Trustee. In addition:

(a) the Owner Trustee shall not be liable for any error in judgment of an
officer of the Owner Trustee made in good faith, unless it is proved that such
officer was negligent in ascertaining the facts;

(b) the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of any Trust
Certificateholder, the Depositor, the Indenture Trustee, the Administrative
Agent, the Asset Representations Reviewer or the Servicer;

(c) no provision of this Agreement or any other Basic Document shall require the
Owner Trustee to expend or risk funds or otherwise incur any financial liability
in the performance of any of its rights or powers hereunder or under any other
Basic Document if the Owner Trustee shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured or provided to it;

(d) under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Basic Documents, including the
principal of and interest on the Notes or the principal of the Trust
Certificates;

(e) the Owner Trustee shall not be responsible for or in respect of the validity
or sufficiency of this Agreement or for the due execution hereof by the
Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Owner Trust Estate or for or in respect of the validity
or sufficiency of the other Basic Documents, other than the execution of and the
certificate of authentication on the Trust Certificates, and the Owner Trustee
shall in no event be deemed to have assumed or incurred any liability, duty or
obligation to any Securityholder or any third party dealing with the Issuing
Entity or the Owner Trust Estate, other than as expressly provided for herein
and in the other Basic Documents;

 

       20    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(f) the Owner Trustee shall not be liable for the default or misconduct of the
Servicer, the Asset Representations Reviewer, the Administrative Agent, the
Depositor or the Indenture Trustee under any of the Basic Documents or
otherwise, and the Owner Trustee shall have no obligation or liability to
perform the obligations of the Issuing Entity or the Depositor under this
Agreement or the Basic Documents that are required to be performed by the
Servicer under the Servicing Agreement or the SUBI Trust Agreement, the
Administrative Agent under the Trust Administration Agreement or the Indenture
Trustee under the Indenture or the Asset Representations Reviewer under the
Asset Representations Review Agreement;

(g) the Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any other Basic Document, at the request, order or direction of any Trust
Certificateholder unless such Trust Certificateholder have offered to the Owner
Trustee security or indemnity satisfactory to it against the Expenses that may
be incurred by the Owner Trustee therein or thereby; the right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
other Basic Document shall not be construed as a duty, and the Owner Trustee
shall not be answerable for other than its bad faith, negligence or willful
misconduct in the performance of any such act;

(h) no provision of the Basic Documents shall be deemed to impose any duty or
obligation on the Owner Trustee to take or omit to take any action, suffer any
action to be taken or omitted, in the performance of its duties, or to exercise
any right or power hereunder, to the extent that taking or omitting to take such
action or suffering such action to be taken or omitted would, in the judgment of
the Owner Trustee, expose it to liability or violate applicable law binding upon
it (which determination may be based on an Opinion of Counsel);

(i) the Owner Trustee shall not be deemed to have knowledge of any breach of any
representation or warranty, or other event unless the Owner Trustee has received
written notice thereof in accordance with the provisions of this Agreement;
provided that, for the avoidance of doubt, receipt by the Owner Trustee of a
Review Report shall not constitute actual or constructive knowledge of any
breach of a representation or warranty;

(j) the Owner Trustee shall not be personally liable for (x) special, indirect,
consequential or punitive damages, however styled, including, without
limitation, lost profits, (y) the acts or omissions of any nominee,
correspondent, clearing agency or securities depository through which it holds
the Trust’s securities or assets or (z) any losses due to forces beyond the
reasonable control of the Owner Trustee, including, without limitation, strikes,
work stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; and

(k) the Owner Trustee shall not be obligated to monitor, supervise or enforce
the performance of the Depositor or NMAC under the Basic Documents, except as
otherwise expressly specified herein and in the other Basic Documents.

 

       21    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 7.02 Furnishing of Documents. The Owner Trustee shall furnish to any
Trust Certificateholder promptly upon receipt of a written request therefor (at
the expense of the Trust Certificateholder), duplicates or copies of all
reports, notices, requests, demands, certificates and any other instruments
furnished to the Owner Trustee under the Basic Documents; provided, however,
that the Owner Trustee may require such Trust Certificateholder to deliver to
the Owner Trustee a nondisclosure agreement in a form satisfactory to the Owner
Trustee with respect to the information contained in any such requested
document; provided further, however, that no such nondisclosure agreement shall
be required for any lists of Trust Certificateholders requested to be furnished
pursuant to this Agreement or any documents that are publicly available.

Section 7.03 Representations and Warranties. The Owner Trustee hereby represents
and warrants to the Depositor and the Trust Certificateholders, that:

(a) It is a national banking association with trust powers duly organized and
validly existing in good standing under the laws of the United States of
America. It has all requisite power, right and authority to execute, deliver and
perform its obligations under this Agreement.

(b) It has taken all action necessary to authorize the execution and delivery by
it of this Agreement and each other Basic Document to which it is a party, and
this Agreement and each other Basic Document to which it is a party will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Agreement and each other Basic Document to which it is a party
on its behalf.

(c) Neither the execution nor the delivery by it of this Agreement and each
other Basic Document to which it is a party, nor the consummation by it of the
transactions contemplated hereby or thereby nor compliance by it with any of the
terms or provisions hereof or thereof will contravene any federal or Delaware
law, governmental rule or regulation governing the banking or trust powers of
the Owner Trustee or any judgment or order binding on it, or constitute any
default under its charter documents or bylaws or any indenture, mortgage,
contract, agreement or instrument to which it is a party or by which any of its
properties may be bound or result in the creation or imposition of any Lien,
charge or encumbrance on the Owner Trust Estate resulting from actions by or
claims against the Owner Trustee individually that are unrelated to this
Agreement or the other Basic Documents.

(d) This Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding agreement of it, enforceable against the Owner
Trustee in accordance with its terms, except as enforceability may be limited by
bankruptcy, liquidation, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

(e) It is authorized to exercise trust powers in the State of Delaware as and to
the extent contemplated herein or has appointed a Delaware trustee that is so
authorized and it has a principal place of business in the state of Delaware or
has appointed a Delaware trustee that has such a principal place of business.

 

       22    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 7.04 Reliance; Advice of Counsel.

(a) The Owner Trustee may rely upon, shall be protected in relying upon and
shall incur no liability to anyone in acting or refraining from acting upon, any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Owner
Trustee may accept a certified copy of a board resolution or documents of any
other governing body of any corporate party as conclusive evidence that such
board resolution or other document has been duly adopted by such body and that
the same is in full force and effect. As to any fact or matter the method of the
determination of which is not specifically prescribed herein, the Owner Trustee
may for all purposes hereof rely on a certificate, signed by the president, any
vice president, the treasurer, any assistant treasurer or any other authorized
officers of the relevant party as to such fact or matter, and such certificate
shall constitute full protection to the Owner Trustee for any action taken or
omitted to be taken by it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement and the other
Basic Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by it.
The Owner Trustee shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons and not, to the actual knowledge of the Owner
Trustee, contrary to this Agreement or any other Basic Document.

Section 7.05 Not Acting in Individual Capacity. Except as provided in this
Article, in accepting the trusts hereby created, Wilmington Trust acts solely as
Owner Trustee hereunder and not in its individual capacity and all Persons
having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Basic Document shall look only to the
Owner Trust Estate for payment or satisfaction thereof.

Section 7.06 Owner Trustee Not Liable for Trust Certificates. The recitals
contained herein and in the Trust Certificates (other than the signature of the
Owner Trustee and the certificate of authentication on the Trust Certificates
and its representations and warranties in Section 7.03) shall be taken as the
statements of the Depositor, and the Owner Trustee assumes no responsibility for
the correctness thereof. The Owner Trustee makes no representations as to the
validity or sufficiency of this Agreement, any other Basic Document or the Trust
Certificates (other than the signature of the Owner Trustee and the certificate
of authentication on the Trust Certificates) or the Notes or any offering
document relating to either of them. The Owner Trustee shall at no time have any
responsibility or liability for or with respect to the legality, validity or
enforceability of any Basic Document to which the Owner Trustee is to be a party
(except for enforceability against the Owner Trustee), or the perfection and
priority of any security interest created by or under any Basic Document, or the
maintenance of any such perfection and priority, or for or with respect to the
sufficiency of the Owner Trust Estate or its ability to generate the payments to
be distributed to Trust Certificateholders under this Agreement or the
Noteholders under the Indenture, the validity of the transfer of the 2020-A SUBI
Certificate, or for the compliance by the Depositor, the Administrative Agent or
the Servicer with any warranty or representation made under any Basic Document
or for the accuracy of any such warranty or representation or for any action of
the Administrative Agent, the Servicer or the Indenture Trustee taken in the
name of the Owner Trustee; provided, however, that the foregoing shall not
relieve the Owner Trustee of its obligation to perform its duties under this
Agreement.

 

       23    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 7.07 Owner Trustee May Own Trust Certificates and Notes. The Owner
Trustee in its individual or any other capacity may become the owner or pledgee
of Trust Certificates or Notes and may deal with the Depositor, the Servicer,
the Administrative Agent, the Indenture Trustee, the Asset Representations
Reviewer and their respective Affiliates, in banking transactions with the same
rights as it would have if it were not the Owner Trustee.

ARTICLE EIGHT

COMPENSATION OF OWNER TRUSTEE

Section 8.01 Owner Trustee’s Compensation and Indemnification.

(a) The Owner Trustee, the Certificate Registrar and any Paying Agent shall
receive as compensation from Administrative Agent (without duplication) for its
services hereunder such fees as have been separately agreed upon before the date
hereof between the Administrative Agent and the Owner Trustee, the Certificate
Registrar or the Paying Agent. The Administrative Agent shall indemnify the
Owner Trustee, the Certificate Registrar and any Paying Agent and their
respective successors, assigns, agents, servants, officers and employees
(collectively, the “Indemnified Parties”) from and against, any Expenses that
may at any time be imposed on, incurred by or asserted against the Owner Trustee
or any other Indemnified Party in any way relating to or arising out of the
Basic Documents (including the costs of defending any claim or bringing any
claim to enforce the indemnification obligations of the Administrative Agent
hereunder), the Owner Trust Estate, the administration of the Owner Trust Estate
or the action or inaction of the Owner Trustee hereunder, except that the
Administrative Agent shall not be liable for or required to indemnify any
Indemnified Party from and against Expenses arising or resulting from any income
or similar taxes on any fees payable to any Indemnified Party, for any willful
misconduct, bad faith or negligence on the part any Indemnified Party, or with
respect to the Owner Trustee only, in the case of the inaccuracy of any
representation or warranty of the Owner Trustee made in Section 7.03. The
indemnities contained in this Section shall survive the resignation or
termination of the Owner Trustee, the Certificate Registrar or any Paying Agent
or the termination of this Agreement. In any event of any claim, action or
proceeding for which indemnity will be sought pursuant to this Section, the
Indemnified Party’s choice of legal counsel shall be subject to the approval of
the Administrative Agent, which approval shall not be unreasonably withheld. Any
amounts due and owing to the Indemnified Parties pursuant to this Section 8.01
shall constitute an obligation of the Trust and a claim upon the Owner Trust
Estate only to the extent such amounts are payable pursuant to the Basic
Documents. The Administrative Agent will not be entitled to make any claim upon
the Owner Trust Estate for the reimbursement of any payments made by the
Administrative Agent pursuant to this Section 8.01(a). To the extent not paid by
the Administrative Agent and outstanding for at least 60 days, such fees and
indemnities shall be paid pursuant to Sections 8.04(a) or 8.04(b) of the
Indenture, provided, that prior to such payment pursuant to the Indenture, the
Owner Trustee, the Certificate Registrar or the Paying Agent, as applicable,
shall notify the Administrative Agent in writing that such fees and indemnities
have been outstanding for at least 60 days. If such fees and indemnities are
paid pursuant to Sections 8.04(a) or 8.04(b) of the Indenture, the
Administrative Agent shall reimburse the Issuing Entity in full for such
payments.

 

       24    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE NINE

TERMINATION OF TRUST AGREEMENT

Section 9.01 Termination of Trust Agreement.

(a) This Agreement (other than Article Eight) shall terminate and the Issuing
Entity shall dissolve and be wound up in accordance with Section 3808 of the
Statutory Trust Statute, upon the earlier of (i) the final distribution by the
Owner Trustee or the Paying Agent of all funds or other property or proceeds of
the Owner Trust Estate in accordance with the terms of the Indenture and this
Agreement and (ii) the election by the Servicer to purchase the 2020-A SUBI
Certificate pursuant to Section 9.03 and the payment or distribution to all
securityholders of all amounts required to be paid to them under the Indenture
and this Agreement. The Administrative Agent shall notify the Owner Trustee upon
the occurrence of either of the events described in clauses (i) or (ii) above.
The bankruptcy, liquidation, dissolution, or termination, death or incapacity of
any Trust Certificateholder shall not (x) operate to terminate this Agreement or
the Issuing Entity, (y) entitle such Trust Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuing Entity or Owner Trust Estate nor (z) otherwise affect the rights,
obligations and liabilities of the parties hereto.

(b) Except as provided in Section 9.01(a), neither the Depositor nor any other
Trust Certificateholder shall be entitled to revoke or terminate the Issuing
Entity.

(c) Notice of any termination of this Agreement pursuant to Section 9.01(a),
specifying the Payment Date upon which the Trust Certificateholders shall
surrender their Trust Certificates to the Paying Agent for final payment and
cancellation, shall, if any Trust Certificates are then held by anyone other
than the Depositor or its Affiliates, be given by the Owner Trustee by letter to
Trust Certificateholders mailed within five Business Days of receipt of notice
of such termination from the Administrative Agent, stating (i) the Payment Date
upon or with respect to which final payment of the Trust Certificates shall be
made upon presentation and surrender of the Trust Certificates at the office of
the Paying Agent therein designated, (ii) the amount of any such final payment
and (iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of the
Trust Certificates at the office of the Paying Agent therein specified. The
Owner Trustee shall give such notice to the Certificate Registrar (if other than
the Owner Trustee) and the Paying Agent at the time such notice is given to
Trust Certificateholders. Upon presentation and surrender of the Trust
Certificates (or, in the case of any Trust Certificates held by Depositor or its
Affiliates, presentation of proof of cancellation of such Trust Certificates),
the Paying Agent shall cause to be distributed to Trust Certificateholders
amounts distributable on such Payment Date pursuant to Section 5.02.

 

       25    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(d) If one or more of the Trust Certificateholders shall not surrender their
Trust Certificates for cancellation within six months after the date specified
in the above-mentioned written notice, the Owner Trustee shall give a second
written notice to the remaining Trust Certificateholders to surrender their
Trust Certificates for cancellation and receive the final distribution with
respect thereto. If within one year after the second notice, all of the Trust
Certificates shall not have been surrendered for cancellation, the Owner Trustee
may take appropriate steps, or may appoint an agent to take appropriate steps,
to contact the remaining Trust Certificateholders concerning surrender of their
Trust Certificates, and the cost thereof shall be paid out of the funds and
other assets that shall remain subject to this Agreement. Any funds remaining in
the Issuing Entity after exhaustion of such remedies shall be distributed by the
Owner Trustee to the Administrative Agent.

(e) Upon the winding up of the Issuing Entity and its termination, the Owner
Trustee shall cause the Certificate of Trust to be cancelled by filing a
certificate of cancellation with the Secretary of State in accordance with
Section 3810 of the Statutory Trust Statute.

Section 9.02 [Reserved].

Section 9.03 Purchase of the 2020-A SUBI Certificate; Repayment of the Trust
Certificates. The Servicer shall be permitted at its option to purchase, or
cause to be purchased, the 2020-A SUBI Certificate from the Issuing Entity on
any Payment Date if, either before or after giving effect to any payment of
principal required to be made on such Payment Date, (a) the aggregate
Securitization Value of the 2020-A SUBI Assets is less than or equal to 10% of
the initial aggregate Securitization Value of the 2020-A SUBI Assets as of the
Cutoff Date or (b) the Outstanding Amount of the Notes is reduced to zero and
the holders of 100% of the outstanding Trust Certificates consent thereto (the
exercise of such option is referred to as an “Optional Purchase”). The purchase
price (the “Optional Purchase Price”) shall be equal to the greater of (i) the
fair market value of the 2020-A SUBI Assets (which, with the consent of the
Servicer and 100% of the Trust Certificateholders, may be deemed to be the
aggregate Securitization Value of the 2020-A SUBI Assets) and (ii) the sum of
(A) the Redemption Price, (B) unpaid portions of any outstanding Sales Proceeds
Advances and Monthly Payment Advances, and (C) the Servicing Fee in respect of
the related Collection Period, together with any unpaid Servicing Fees in
respect of one or more prior Collection Periods, in each case, after giving
effect to any distributions of Available Funds required to be made on such
Payment Date pursuant to Section 8.04 of the Indenture. If the Servicer
exercises the Optional Purchase, the Servicer will deposit, subject to
Section 8.04 of the Servicing Agreement, the Optional Purchase Price into the
2020-A SUBI Collection Account on the Deposit Date relating to the related
Payment Date. The Servicer shall be a third party beneficiary of this
Section 9.03.

ARTICLE TEN

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

Section 10.01 Eligibility Requirements for Owner Trustee. The Owner Trustee
shall (i) at all times be an entity having a combined capital and surplus of at
least $50,000,000, (ii) be subject to supervision or examination by federal or
state authorities, and (iii) be an entity authorized to exercise trust powers in
the State of Delaware. If such entity shall publish reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purpose of this Section, the
combined capital and surplus of such entity shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. In case at any time the Owner Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Owner Trustee shall resign
immediately in the manner and with the effect specified in Section 10.02.

 

       26    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 10.02 Resignation or Removal of Owner Trustee. The Owner Trustee may at
any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Administrative Agent (and the Administrative Agent
will provide each Rating Agency with notice thereof pursuant to Section 1.02(k)
of the Trust Administration Agreement), the Servicer, the Depositor, the
Indenture Trustee and the Trust Certificateholders. If, for any reason,
Wilmington Trust or any of its Affiliates should assume the duties of the
Indenture Trustee, then from that time forward Wilmington Trust, in its capacity
as Owner Trustee, shall resign as Owner Trustee hereunder if any Event of
Default under the Indenture occurs and is necessary to eliminate any conflict of
interest under the TIA with the Indenture Trustee or any other trustee under the
Indenture. Upon receiving such notice of resignation, the Depositor shall
promptly appoint a successor Owner Trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the resigning Owner Trustee
and one copy to the successor Owner Trustee. If no successor Owner Trustee shall
have been so appointed and have accepted appointment within thirty (30) days
after the giving of such notice of resignation, the resigning Owner Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Owner Trustee.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 or if the Depositor, by unilateral act, decides
to remove the Owner Trustee, and the Owner Trustee shall fail to resign after
receipt of written notice thereof from the Depositor or if the Owner Trustee
shall fail to resign after written request therefor by the Administrative Agent,
the Depositor or Trust Certificateholders holding not less than a Majority
Interest of the Trust Certificates, or if at any time the Owner Trustee shall be
legally unable to act, or shall be adjudged bankrupt or insolvent, or a receiver
of the Owner Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Owner Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Depositor or such Trust Certificateholders may remove the Owner Trustee. If the
Owner Trustee shall be removed pursuant to the preceding sentence, the Depositor
shall promptly appoint a successor Owner Trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the outgoing Owner
Trustee so removed and one copy to the successor Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee.

Section 10.03 Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.02 shall execute, acknowledge and deliver to the
Administrative Agent and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or

 

       27    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor under this Agreement, with like effect as if
originally named as Owner Trustee. The predecessor Owner Trustee shall, upon
payment of its fees and expenses, deliver to the successor Owner Trustee all
documents and statements and monies held by it under this Agreement; and the
Depositor, the Administrative Agent and the predecessor Owner Trustee shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
Owner Trustee all such rights, powers, duties and obligations. The successor
Owner Trustee shall pay all reasonable costs and expenses incurred in connection
with transferring the predecessor Owner Trustee’s duties and obligations to the
successor Owner Trustee.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.01.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Depositor shall mail notice of the successor of such Owner Trustee
to all Trust Certificateholders, the Indenture Trustee and each Rating Agency.
If the Depositor shall fail to mail such notice within ten days after acceptance
of appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Depositor.

Section 10.04 Merger or Consolidation of Owner Trustee. Any Person (i) into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, (ii) resulting from any merger, conversion or consolidation to
which the Owner Trustee shall be a party or (iii) succeeding to all or
substantially all of the corporate trust business of the Owner Trustee, shall be
the successor of the Owner Trustee hereunder, without the execution or filing of
any instrument or any further act on the part of any of the parties hereto,
provided, that such Person shall be eligible pursuant to Section 10.01 anything
herein to the contrary notwithstanding. The Owner Trustee shall mail notice of
such merger, conversion, or consolidation to the Administrative Agent (and the
Administrative Agent will provide each Rating Agency with notice thereof
pursuant to Section 1.02(k) of the Trust Administration Agreement), the
Indenture Trustee and the Trust Certificateholders.

Section 10.05 Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provision of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Owner Trust
Estate may at the time be located, the Depositor and the Owner Trustee acting
jointly shall have the power and shall execute and deliver all instruments to
appoint one or more Persons to act as co-trustee, jointly with the Owner
Trustee, or separate trustee or separate trustees, of all or any part of the
Owner Trust Estate, and to vest in such Person, in such capacity, such title to
the Issuing Entity, or any part thereof, and, subject to the other provisions of
this Section, such powers, duties, obligations, rights and trusts as the
Depositor and the Owner Trustee may consider necessary or desirable. If the
Depositor shall not have joined in such appointment within 15 days after the
receipt by it of a request to do so, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a trustee
pursuant to Section 10.01 and no notice of the appointment of any co-trustee or
separate trustee shall be required pursuant to Section 10.03.

 

       28    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(a) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Owner Trust Estate or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

(b) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(c) the Depositor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to the Owner
Trustee. Each such instrument shall be filed with the Owner Trustee and a copy
thereof given to the Administrative Agent, the Servicer and the Depositor.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

 

       29    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE ELEVEN

TAX MATTERS

Section 11.01 Tax and Accounting Characterization.

(a) It is the intent of the parties hereto that, for purposes of U.S. federal
income tax, state and local income tax, any state single business tax and any
other income taxes, the Issuing Entity will be treated as a division or branch
of the Person holding the beneficial ownership interests in the Issuing Entity
for any period during which the beneficial ownership interests in the Issuing
Entity are held by one person for U.S. federal income tax purposes, and will be
treated as a partnership, and the Trust Certificateholders will be treated as
partners in that partnership, for any period during which the beneficial
ownership interests in the Issuing Entity are held by more than one person for
U.S. federal income tax purposes. For any such period during which the
beneficial ownership interests in the Issuing Entity are held by more than one
person for U.S. federal income tax purposes, each Trust Certificateholder, by
acceptance of a Trust Certificate or any beneficial interest on a Trust
Certificate, agrees to treat, and to take no action inconsistent with the
treatment of, the Trust Certificates as partnership interests in the Issuing
Entity for such tax purposes.

The Depositor and each Trust Certificateholder, by acceptance of a Trust
Certificate, agree to take no action inconsistent with the foregoing intention,
except as may otherwise be required by applicable law.

(b) It is the intent of each Trust Certificateholder to treat the Trust
Certificates as equity interests in the Issuing Entity for financial accounting
purposes.

Section 11.02 Signature on Returns; Partnership Representative.

(a) If the Issuing Entity shall be required to file U.S. federal or other income
tax returns as a partnership, such returns shall be signed by an authorized
signatory for the Depositor or such other Person as shall be required by law to
sign such returns of the Issuing Entity.

(b) In the event that the Issuing Entity is classified as a partnership for U.S.
federal income tax purposes, the Depositor (or a U.S. Affiliate of the Depositor
if the Depositor is ineligible) is hereby designated as the partnership
representative under Section 6223(a) of the Code (and any corresponding
provision of state law) to the extent allowed under the law (and as the tax
matters partner for any applicable state law purposes), and the Issuing Entity
shall take any action necessary to effect such designation (including working
with the Depositor to designate any designated individual required under the
law). The Issuing Entity shall or the Depositor or the Administrative Agent
shall cause the Issuing Entity to, to the extent eligible, make the election
under Section 6221(b) of the Code (and any corresponding provision of state law)
with respect to determinations of adjustments at the partnership level and take
any other action such as disclosures and notifications necessary to effectuate
such election. If the election described in the preceding sentence is not
available, to the extent applicable, the Issuing Entity shall or the Depositor
or the Administrative Agent shall cause the Issuing Entity to make the election
under Section 6226(a) of the Code (and any corresponding provision of state law)
with respect to the alternative to payment of imputed underpayment by
partnership and take any other action such as filings, disclosures and
notifications necessary to effectuate such election. Notwithstanding the
foregoing, the Issuing Entity, Depositor and Administrative Agent are each
authorized, in its sole discretion, to make any available election related to
Sections 6221 through 6241 of the Code (and any corresponding provision of state
law) and take any action it deems necessary or appropriate to comply with the
requirements of Sections 6221 through 6241 of the Code (and any corresponding
provision of state law) and conduct the Issuing Entity’s affairs

 

       30    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

under Sections 6221 through 6241 of the Code (and any corresponding provision of
state law). Each Trust Certificateholder and, if different, each beneficial
owner of a Trust Certificate shall promptly provide the Issuing Entity,
Depositor and Administrative Agent any requested information, documentation or
material to enable the Issuing Entity to make any of the elections described in
this clause (b) and otherwise comply with Sections 6221 through 6241 of the Code
(and any corresponding provision of state law). Each Trust Certificateholder
and, if different, each beneficial owner of a Trust Certificate, shall hold the
Issuing Entity and its affiliates harmless for any expenses or losses
(i) resulting from a beneficial owner of a Trust Certificate not properly taking
into account or paying its allocated adjustment or liability under Section 6226
of the Code (or any corresponding provision of state law) or (ii) suffered that
are attributable to the management or defense of an audit under Sections 6221
through 6241 of the Code (or any corresponding provision of state law) or
otherwise due to actions the Issuing Entity and its affiliates take with respect
to and to comply with the rules under Sections 6221 through 6241 of the Code
(and any corresponding provision of state law).

Section 11.03 Tax Reporting. Unless otherwise required by appropriate tax
authorities, the Issuing Entity shall not file or cause to be filed annual or
other income or franchise tax returns and shall not be required to obtain any
taxpayer identification number.

ARTICLE TWELVE

MISCELLANEOUS

Section 12.01 Supplements and Amendments.

(a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided that (i) either (A)
any amendment that materially and adversely affects the Noteholders shall
require the consent of Noteholders evidencing not less than a Majority Interest
of the Notes voting together as a single class, or (B) such amendment shall not
materially and adversely affect the Noteholders and (ii) any amendment that
materially and adversely affects the interests of the Trust Certificateholders,
the Servicer or the Indenture Trustee shall require the prior written consent of
the Persons whose interests are materially and adversely affected, provided,
further that an Opinion of Counsel shall be furnished to the Indenture Trustee
and the Owner Trustee to the effect that such amendment or supplement shall not
affect the treatment of any outstanding Notes as debt for U.S. federal income
tax purposes, or cause the Issuing Entity or the 2020-A SUBI Certificate to be
classified as an association (or a publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes. An amendment shall be deemed
not to materially and adversely affect the Noteholders if (i) the Rating Agency
Condition is satisfied with respect to such amendment, or (ii) the Depositor
delivers an Officer’s Certificate to the Indenture Trustee stating that such
amendment will not materially and adversely affect the Noteholders. The consent
of the Servicer and each Trust Certificateholder shall be deemed to have been
given if the Depositor does not receive a written objection from such Person
within 10 Business Days after a written request for such consent shall have been
given. The Indenture Trustee may, but shall not be obligated to, enter into or
consent to any such amendment that affects the Indenture Trustee’s own rights,
duties, liabilities or immunities under this Agreement or otherwise.

 

       31    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note, or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such mater before giving effect to such
amendment.

(d) Prior to the execution of any amendment to this Agreement, the Depositor
shall provide each Rating Agency, the Trust Certificateholder, the Depositor,
the Owner Trustee and the Indenture Trustee with written notice of the substance
of such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, the Depositor shall furnish a copy of such
amendment to each Rating Agency, the Trust Certificateholders, the Indenture
Trustee and the Owner Trustee.

(e) This Agreement may also be amended or supplemented from time to time, at the
request of the holders of no less than 662⁄3% of all Outstanding Trust
Certificates, to approve any trust purpose with respect to the Issuing Entity in
addition to the purpose authorized pursuant to Section 2.03(a), upon not less
than 90 days’ notice from the Depositor to each Rating Agency and each
Noteholder and subject to each of (1) the prior written notice to each Rating
Agency of such action, and (2) the consent of the holders of at least 662⁄3% of
all outstanding Notes (including such Notes, if any, owned by the Issuing
Entity, the Depositor, the Servicer (as long as NMAC or an Affiliate is the
Servicer) and their respective Affiliates), and provided, further that an
Opinion of Counsel shall be furnished to the Indenture Trustee and the Owner
Trustee to the effect that such amendment or supplement shall not affect the
treatment of any outstanding Notes as debt for U.S. federal income tax purposes,
or cause the Issuing Entity or the 2020-A SUBI Certificate to be classified as
an association (or a publicly traded partnership) taxable as a corporation for
U.S. federal income tax purposes.

(f) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and rely upon an opinion of counsel stating that
the execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee may, but shall not be obligated to, enter
into any such amendment which affects the Owner Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

(g) The Owner Trustee shall be under no obligation to ascertain whether a Rating
Agency Condition has been satisfied with respect to any amendment. When the
Rating Agency Condition is satisfied with respect to such amendment, the
Servicer shall deliver to a Responsible Officer of the Owner Trustee an
Officer’s Certificate to that effect, and the Owner Trustee may conclusively
rely upon the Officer’ Certificate from the Servicer that a Rating Agency
Condition has been satisfied with respect to such amendment.

Section 12.02 No Legal Title to Owner Trust Estate. The Trust Certificateholders
shall not have legal title to any part of the Owner Trust Estate. The Trust
Certificateholders shall be entitled to receive distributions with respect to
their Trust Certificates only in accordance with Articles Five and Nine. No
transfer, by operation of law or otherwise, of any right, title or interest of
the Trust Certificateholders to and in their ownership interest in the Owner
Trust Estate shall operate to terminate this Agreement or the trusts hereunder
or entitle any transferee to an accounting or to the transfer to it of legal
title to any part of the Owner Trust Estate.

 

       32    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 12.03 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Depositor, the Trust
Certificateholders, the Administrative Agent, the Servicer, the Indenture
Trustee and the Noteholders, and nothing in this Agreement, whether express or
implied, shall be construed to give to any other Person any legal or equitable
right, remedy or claim in the Owner Trust Estate or under or in respect of this
Agreement or any covenants, conditions or provisions contained herein.

Section 12.04 Notices. All demands, notices and communications hereunder shall
be in writing and shall be delivered, sent electronically by email (if an email
address is provided) or telecopier or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, and addressed in each case as follows: (i) if to the Owner Trustee, at
Wilmington Trust, National Association, Rodney Square North, 1100 N. Market
Street, Wilmington, Delaware 19890, (telecopier no. (302) 636-4140) (email:
DCostello@wilmingtontrust.com), Attention: Corporate Trust Administration,
(ii) if to the Depositor, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: doug.gwin@nissan-usa.com), Attention:
Treasurer, (iii) if to Moody’s, at Moody’s Investors Service, Inc., 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, Attention: ABS
Monitoring Group (telecopier no. (212) 553-7820) (email:
ServicerReports@Moodys.com), (iv) if to S&P, to S&P Global Ratings, 55 Water
Street, New York, New York, 10041 (email: servicer_reports@spglobal.com),
Attention: ABS Surveillance; or (v) at such other address as shall be designated
by any of the foregoing in a written notice to the other parties hereto.
Delivery shall occur only when delivered by hand or, in the case of mail, email
or facsimile notice, upon actual receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, any demand, notice or communication to be delivered pursuant to this
Agreement to any Rating Agency shall be deemed to be delivered if a copy of such
demand, notice or communication has been posted on any web site maintained by
NMAC pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

Any notice required or permitted to be given to a Trust Certificateholder shall
be given by first-class mail, confirmed, facsimile or overnight courier, postage
prepaid, at the address of such Trust Certificateholder as shown in the
Certificate Register. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Trust Certificateholder receives such notice.

Section 12.05 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

       33    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 12.06 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

Section 12.07 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Depositor, the
Owner Trustee, and each Trust Certificateholder and their respective successors
and permitted assigns, all to the extent as herein provided. Any request,
notice, direction, consent, waiver or other instrument or action by a Trust
Certificateholder shall bind the successors and assigns of the Depositor or such
Trust Certificateholder.

Section 12.08 No Petition. The Owner Trustee, any Paying Agent, the Depositor
and each Trust Certificateholder by accepting a Trust Certificate, covenant and
agree that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
they will not institute against, or join any other Person in instituting against
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity, any other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

Section 12.09 No Recourse. Each Trust Certificate entitles the holder thereof to
the respective rights and benefits set forth in this Agreement and in the Trust
Certificates. The Trust Certificates do not represent interests in or
obligations of the Servicer, the Depositor, the Owner Trustee, any Paying Agent,
the Indenture Trustee or any Affiliate thereof and no recourse may be had
against such parties or their assets, except as may be expressly set forth or
contemplated in this Agreement, the Trust Certificates or the other Basic
Documents.

Section 12.10 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

Section 12.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 12.12 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

Section 12.13 Trust Certificates Nonassessable and Fully Paid. Trust
Certificateholders shall not be personally liable for obligations of the Issuing
Entity. The interests represented by the Trust Certificates shall be
nonassessable for any losses or expenses of the Issuing Entity or for any reason
whatsoever, and, upon authentication thereof pursuant to Section 3.03, 3.04 and
3.05, the Trust Certificates shall be deemed fully paid.

 

       34    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Section 12.14 Furnishing of Basic Documents. The Depositor shall furnish to any
Trust Certificateholder promptly upon receipt of a written request by such Trust
Certificateholder (at the expense of the requesting Trust Certificateholder)
therefor, duplicates or copies of all Basic Documents.

Section 12.15 USA PATRIOT Act Compliance. To help the government fight the
funding of terrorism and money laundering activities, the Customer
Identification Program requirements established under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56 (signed into law
October 26, 2001) and its implementing regulations (collectively, the “USA
PATRIOT Act”), the Financial Crimes Enforcement Network’s Customer Due Diligence
Requirements and such other laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions (“Applicable
Anti-Money Laundering Law”), requires all financial institutions to obtain,
verify and record information that identifies each person who opens an account.
Accordingly, in order to comply with Applicable Anti-Money Laundering Law, the
Owner Trustee is required to obtain on or before closing, and from time to time
thereafter, documentation to verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust, or other legal entity, the Owner Trustee will ask
for documentation to verify its formation and existence as a legal entity,
financial statements, licenses, tax identification documents, and identification
and authorization documents from individuals claiming authority to represent the
entity and other relevant documentation and information (including beneficial
owners of such entities). The Owner Trustee may, to the fullest extent permitted
by applicable law, including Applicable Anti-Money Laundering Law, conclusively
rely on, and shall be fully protected and indemnified in relying on, any
information received, and failure to provide such information may result in an
inability of the Owner Trustee to perform its obligations hereunder which, at
the sole option of the Owner Trustee, may result in the resignation of the Owner
Trustee, in accordance with the terms of this Agreement. The parties hereto
agree for purposes of Applicable Anti-Money Laundering Law, (a) each Trust
Certificateholder owning twenty-five percent (25%) or more of the beneficial
interest in the Trust is and shall be deemed to be the beneficial owners of the
Trust for purposes of providing the information required under Applicable
Anti-Money Laundering Law, and (b) each such Trust Certificateholder is and
shall be deemed to be the party with the power and authority to control the
Trust.

[Signature Page to Follow]

 

       35    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Trust Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.

 

NISSAN AUTO LEASING LLC II, as Depositor By:     Name:  

Title:

 

 

       S-1    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Owner Trustee

By:  

             

Name:   Title:  

 

       S-2    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Acknowledged with respect to Sections 3.09 and 5.01(a):

U.S. BANK NATIONAL ASSOCIATION

By:  

             

Name:

  Title:  

 

       S-3    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Each of the Servicer and the Administrative Agent agrees to undertake to perform
each of its duties as Servicer and Administrative Agent, as applicable,
including obligations under Section 8.01, as are specifically set forth in this
Agreement.

Accepted and Agreed:

 

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

By:  

             

Name:   Title:   NISSAN MOTOR ACCEPTANCE CORPORATION, as Administrative Agent
By:  

             

Name:   Title:  

 

       S-4    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRUST CERTIFICATE

TRUST CERTIFICATE

SEE REVERSE FOR CERTAIN DEFINITIONS

THIS CERTIFICATE IS NON-TRANSFERABLE OTHER THAN AS SET FORTH HEREIN AND IN THE
TRUST AGREEMENT (AS DEFINED BELOW).

THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
DEPOSITOR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATIVE AGENT, NMAC, NALL
II, NISSAN NORTH AMERICA, INC. OR ANY OF THEIR RESPECTIVE AFFILIATES, AND WILL
NOT BE INSURED OR GUARANTEED BY ANY SUCH ENTITY OR BY ANY GOVERNMENTAL AGENCY.

EACH PURCHASER AND TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT IS NOT AND WILL NOT BE ACQUIRING OR HOLDING THE
CERTIFICATE FOR, ON BEHALF OF OR WITH THE ASSETS OF AN “EMPLOYEE BENEFIT PLAN”
AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO THE TITLE I OF ERISA, A “PLAN” AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE, AN ENTITY DEEMED TO
HOLD THE PLAN ASSETS OF ANY OF THE FOREGOING AND, IF THE PURCHASER OR TRANSFEREE
IS A PLAN (AS DEFINED BELOW) THAT IS SUBJECT TO ANY STATE, LOCAL OR OTHER LAW
THAT IS SIMILAR TO THE FIDUCIARY AND PROHIBITED TRANSACTION PROVISIONS OF ERISA
OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS CERTIFICATE (OR INTEREST THEREIN) WILL NOT RESULT IN A
VIOLATION OF SIMILAR LAW AND WILL NOT RESULT IN THE ASSETS OF THE ISSUING ENTITY
BEING (I) CONSIDERED PLAN ASSETS OF SUCH PLAN OR (II) SUBJECT TO SIMILAR LAW. A
“PLAN” MEANS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA
WHETHER OR NOT SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED IN SECTION 4975
OF THE CODE, OR AN ENTITY DEEMED TO HOLD PLAN ASSETS OF THE FOREGOING.

 

       A-1    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

NISSAN AUTO LEASE TRUST 2020-A

ASSET BACKED CERTIFICATE

evidencing a [beneficial interest] in the Issuing Entity, as defined below, the
property of which includes, among other things, the 2020-A SUBI Certificate,
evidencing a 100% beneficial interest in the 2020-A SUBI. The property of the
Issuing Entity has been pledged to the Indenture Trustee pursuant to the
Indenture to secure the payment of the Notes issued thereunder.

This Trust Certificate does not represent an interest in or obligation of the
Depositor, Nissan Motor Acceptance Corporation, the Owner Trustee or any of
their respective Affiliates, except to the extent described below.

 

NUMBER    $______________ R-_______   

This certifies that _________________ is the registered owner of a
_________________ dollars nonassessable, fully-paid, beneficial ownership
interest in the Nissan Auto Lease Trust 2020-A (the “Issuing Entity”) formed by
Nissan Auto Leasing LLC II, a Delaware limited liability company (the
“Depositor”).

The Issuing Entity was created pursuant to a trust agreement, as amended and
restated as of January 27, 2020 (the “Trust Agreement”), between the Depositor
and Wilmington Trust, National Association, as trustee (the “Owner Trustee”), a
summary of certain of the pertinent provisions of which is set forth below.
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Agreement of Definitions.

This Trust Certificate is one of the duly authorized Trust Certificates
designated as “Asset Backed Certificates” (the “Trust Certificates”). Also
issued under an indenture, dated as of January 27, 2020 (the “Indenture”),
between the Issuing Entity and U.S. Bank National Association as trustee (the
“Indenture Trustee”), are the 1.72183% Asset Backed Notes, Class A-1, the 1.80%
Asset Backed Notes, Class A-2a, the Benchmark + 0.13% Asset Backed Notes,
Class A-2b, the 1.84% Asset Backed Notes, Class A-3 and the 1.88% Asset Backed
Notes, Class A-4. This Trust Certificate is issued under and is subject to the
terms, provisions and conditions of the Trust Agreement, to which Trust
Agreement the holder of this Trust Certificate by virtue of the acceptance
hereof assents and by which such Trust Certificateholder is bound. The property
of the Issuing Entity primarily includes, among other things, (i) the 2020-A
SUBI Certificate, evidencing a 100% beneficial interest in the 2020-A SUBI, and
(ii) all proceeds of the foregoing. The rights of the Issuing Entity in the
foregoing property have been pledged by the Issuing Entity to the Indenture
Trustee to secure the payment of the Notes.

The Trust Certificates represent obligations of the Issuing Entity only and do
not represent interests in, recourse to or obligations of the Depositor, the UTI
Beneficiary or any of their respective Affiliates.

Under the Trust Agreement, there will be distributed on the 15th day of each
month (or, if such day is not a Business Day, the next Business Day), commencing
February 18, 2020 (each, a “Payment Date”), to the Person in whose name this
Trust Certificate is registered at the close of business on the day preceding
each Payment Date (each, a “Record Date”) such Trust Certificateholder’s
percentage interest in the amount to be distributed with respect to the Trust
Certificates on such Payment Date.

 

       A-2    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

The holder of this Trust Certificate acknowledges and agrees that its rights to
receive payments in respect of this Trust Certificate are subordinated to the
rights of the Noteholders as described in the Indenture.

It is the intent of the Depositor and Trust Certificateholders that for purposes
of U.S. federal income tax, state and local income tax, any state single
business tax and any other income taxes, the Issuing Entity will be treated as a
division or branch of the Person holding the beneficial ownership interests in
the Issuing Entity for any period during which the beneficial ownership
interests in the Issuing Entity are held by one person, and will be treated as a
partnership, and the Trust Certificateholders will be treated as partners in
that partnership, for any period during which the beneficial ownership interests
in the Issuing Entity are held by more than one person. Each Trust
Certificateholder, by acceptance of a Trust Certificate or any beneficial
interest on a Trust Certificate, agrees to treat, and to take no action
inconsistent with the foregoing intention, except as may otherwise be required
by applicable law.

Each Trust Certificateholder by accepting a Trust Certificate, covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity, any Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

Distributions on this Trust Certificate will be made as provided in the Trust
Agreement by check mailed to the Trust Certificateholder of record in the
Certificate Register without the presentation or surrender of this Trust
Certificate or the making of any notation hereon. A Trust Certificateholder
having original denominations aggregating at least $1 million may request
payment by wire transfer of funds pursuant to written instructions delivered to
the Owner Trustee at least five (5) Business Days prior to the Record Date.
Except as otherwise provided in the Trust Agreement and notwithstanding the
above, the final payment on this Trust Certificate will be made after due notice
by the Owner Trustee of the pendency of such payment and only upon presentation
and surrender of this Trust Certificate at the office or agency specified in the
notice of final payment to the Trust Certificateholders.

Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, by manual signature, this Trust
Certificate shall not entitle the holder hereof to any benefit under the Trust
Agreement or be valid for any purpose.

 

       A-3    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

THIS TRUST CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

       A-4    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuing Entity and not
in its individual capacity, has caused this Trust Certificate to be duly
executed.

 

Dated: ______________, 2020     NISSAN AUTO LEASE TRUST 2020-A     By:  
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee     By:  

 

      Name:       Title:

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Trust Certificates referred to in the within-mentioned Trust
Agreement.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

   Or   

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

By:   

             

     

By:                                                                   
                                  

Authenticating Agent

         By:                                     
                                                                

 

 

       A-5    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

[Reverse of Trust Certificate]

The Trust Certificates do not represent an obligation of or an interest in the
Depositor, the Servicer, the Owner Trustee or any of their respective
Affiliates, and no recourse may be had against such parties or their assets,
except as may be expressly set forth or contemplated herein or in the Trust
Agreement or the other Basic Documents. In addition, this Trust Certificate is
not guaranteed by any governmental agency or instrumentality and is limited in
right of payment to certain collections and recoveries and certain other amounts
respecting the assets of the Issuing Entity, all as more specifically set forth
in the Indenture. The Depositor will furnish, upon the request of any holder of
a Trust Certificate, such information as is specified in paragraph (d)(4) of
Rule 144A of the Securities Act of 1933, as amended, with respect to the Issuing
Entity.

The Trust Agreement may be amended by the parties thereto, without the consent
of any other Person in the manner set forth in Section 12.01 of the Trust
Agreement.

As provided in the Trust Agreement, if and to the extent transfers are permitted
and if the Depositor delivers an Opinion of Counsel that the Trust Certificates
are transferable in accordance with the terms set forth therein, which opinion
the Depositor has not determined can be given under the Internal Revenue Code
and existing and proposed regulations thereunder, the transfer of this Trust
Certificate is registerable in the Certificate Register upon surrender of this
Trust Certificate for registration of transfer at the offices or agencies of the
Certificate Registrar maintained by the Owner Trustee, accompanied by a written
instrument of transfer in form satisfactory to the Owner Trustee and the
Certificate Registrar duly executed by the Trust Certificateholder hereof or
such Trust Certificateholder’s attorney duly authorized in writing, and
thereupon one or more new Trust Certificates of the same class and in authorized
denominations evidencing the same aggregate interest in the Issuing Entity will
be issued to the designated transferee. The initial Certificate Registrar
appointed under the Trust Agreement is Wilmington Trust, National Association,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890.

The Trust Certificates are issuable only as registered Trust Certificates
without coupons in minimum denominations of $250,000 and in integral multiples
of $1,000 in excess thereof. As provided in the Trust Agreement and subject to
certain limitations therein set forth, Trust Certificates are exchangeable for
new Trust Certificates of authorized denominations evidencing the same aggregate
denomination, as requested by the Holder surrendering the same. No service
charge will be made for any such registration of transfer or exchange, but the
Owner Trustee or the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge payable in connection
therewith.

The Owner Trustee, the Certificate Registrar, any Paying Agent and any of their
respective agents may treat the Person in whose name this Trust Certificate is
registered as the owner hereof for all purposes, and none of the Owner Trustee,
the Certificate Registrar, any Paying Agent and any of their respective agents
shall be affected by any notice to the contrary.

The obligations and responsibilities created by the Trust Agreement and the
trust created thereby shall terminate upon the payment to Trust
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all property held as
part of the Owner Trust Estate.

 

       A-6    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Any prospective transferee of a Trust Certificate will be required to deliver a
letter to the Depositor and the Certificate Registrar substantially in the form
of Exhibit B to the Trust Agreement, which letter includes a representation that
such prospective transferee is not a Benefit Plan Investor. The Trust
Certificates may not be transferred, sold, pledged or otherwise disposed to or
for the account of a Benefit Plan Investor.

The Trust Certificates may not be acquired by a Benefit Plan Investor. By
accepting and holding this Trust Certificate, the holder hereof shall be deemed
to have represented and warranted that it is not a Benefit Plan Investor and is
not acquiring this Trust Certificate or an interest therein for the account of a
Benefit Plan Investor. If the holder hereof is a governmental plan, foreign plan
or any other plan that is subject to Similar Law, it shall be deemed to have
represented and warranted that its acquisition, holding and disposition of this
Trust Certificate or an interest therein will not result in a non-exempt
prohibited transaction under, or a violation of, Similar Law and will not result
in the assets of the Issuing Entity being considered plan assets of such plan
under Similar Law.

 

       A-7    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee)

the within Trust Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing attorney to transfer said Trust Certificate on the
books of the Certificate Registrar, with full power of substitution in the
premises.

 

Dated:                       

*

Signature Guaranteed:

*

 

*

NOTICE: The signatures(s) on this Assignment must correspond with the name(s) as
written on the face of the within Trust Certificate in every particular without
alteration, enlargement or any change whatsoever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

       A-8    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEREE REPRESENTATION LETTER

__________________, _____

Nissan Auto Leasing LLC II

One Nissan Way

Franklin, Tennessee 37067

Wilmington Trust, National Association,

as Owner Trustee and Certificate Registrar

Rodney Square North

1100 N. Market Street

Wilmington, Delaware 19890

Ladies and Gentlemen:

 

Attention:

Corporate Trust Services — Nissan Auto Lease Trust 2020-A

 

  Re:

Transfer of Nissan Auto Lease Trust 2020-A Certificates,

(the “Certificates”)

Ladies and Gentlemen:

This letter is delivered pursuant to Section 3.04 of the Trust Agreement, dated
as of January 27, 2020 (the “Trust Agreement”), between Nissan Auto Leasing LLC
II, as Depositor, and Wilmington Trust, National Association, as Owner Trustee
(the “Owner Trustee”), in connection with the transfer by
_________________________ (the “Seller”) to the undersigned (the “Purchaser”) of
$__________________________ balance of the Certificates. Capitalized terms used
and not otherwise defined herein have the meanings assigned to such terms in the
Trust Agreement.

In connection with such transfer, the undersigned hereby represents and warrants
to you and the addressees hereof as follows:

 

  ☐

The Purchaser is not a Non-U.S. Person as defined in the Trust Agreement;

 

  ☐

The Purchaser is not the Depositor and the Purchaser received beneficial and
record ownership of Certificates representing less than 100% of the Certificate
Balance, and the transfer restrictions set forth in Section 3.10 of the Trust
Agreement do not apply to this transfer of Certificates; and

 

  ☐

The Purchaser is not (i) an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
that is subject to Title I of ERISA, (ii) a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), that is subject to Section 4975 of the Code, or (iii) an entity deemed
to hold the plan assets of any of the foregoing.

 

       B-1    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

  ☐

If the Purchaser is an “employee benefit plan” (as defined in Section 3(3) of
ERISA), whether or not subject to ERISA, any “plan” as defined in Section 4975
of the Code or an entity deemed to hold plan assets of the foregoing that is
subject to any state, local or other law that is similar to the fiduciary and
prohibited transaction provisions of ERISA or Section 4975 of the Code (“Similar
Law”), the Purchaser’s acquisition, holding and disposition of this Certificate
(or interest therein) will not result in a violation of, Similar Law and will
not result in the assets of the Issuing Entity being considered (i) plan assets
of such plan or (ii) subject to Similar Law.

 

  ☐

The Purchaser has neither acquired nor will it transfer any Trust Certificate it
purchases (or any interest therein) or cause any such Trust Certificates (or any
interest therein) to be traded or readily available on or through (A) an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code, including, without limitation, an over-the-counter-market or an
interdealer quotation system that regularly disseminates firm buy or sell
quotations, or (B) a “secondary market” (or the substantial equivalent thereof)
within the meaning of Section 7704(b)(2) of the Code.

 

  ☐

The Purchaser either (A) is not, and will not become, a partnership, Subchapter
S corporation, grantor trust or an entity disregarded as a separate entity from
any such entity for U.S. federal income tax purposes or (B) is such an entity,
but (x) none of the direct or indirect beneficial owners of any of the interests
in the Purchaser have allowed or caused, or will allow or cause, 50% or more (or
such other percentage as the Depositor may establish prior to the time of such
proposed transfer) of the value of such interests to be attributable to the
Purchaser’s ownership of Trust Certificates and (y) it is not and will not be a
principal purpose of the arrangement involving the Purchaser’s beneficial
interest in any Trust Certificates to permit any partnership to satisfy the 100
partner limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii) necessary
for such partnership not to be classified as a publicly traded partnership under
the Code.

 

  ☐

The Purchaser understands that no subsequent transfer of the Trust Certificates
is permitted unless (A) such transfer is of a Trust Certificate with a
denomination of at least $250,000 and (B) it causes its proposed transferee to
provide to the Issuing Entity and the Certificate Registrar a letter
substantially in the form of Exhibit B to the Trust Agreement, as applicable;
provided, however, that any attempted transfer that would either cause (1) the
aggregate number of registered holders of Trust Certificates and holders of
interests in Restricted Notes to exceed 95 or (2) the number of holders of
direct or indirect interests in the Titling Trust to exceed 50, shall be a void
transfer.

 

       B-2    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

  ☐

The Purchaser understands that no transfer of a Trust Certificate (or interest
therein) is permitted (nor shall a Trust Certificate be so held) if (i) it
causes the Issuing Entity to be a Section 385 Controlled Partnership (i.e.,
80 percent or more of the Issuing Entity’s ownership interests are owned,
directly or indirectly, by one or more members of a Section 385 Expanded Group)
that has an expanded group partner (within the meaning of Treasury Regulation
section 1.385-3(g)(12)) which is a Domestic Corporation and (ii) either (x) a
member of such Section 385 Expanded Group owns any Notes or (y) a Section 385
Controlled Partnership of such Section 385 Expanded Group owns any Notes (in the
case of clause (x), unless such member, or in the case of clause (y), unless
each member of the Section 385 Expanded group that is a partner in the
Section 385 Controlled Partnership, is a member of the consolidated group (as
described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation). For purposes of determining the Issuing Entity’s
ownership interests in clause (i) of the first sentence of this paragraph, any
Restricted Notes shall be taken into account either as debt interests or
ownership interests based on whichever treatment, if any, would result in the
Issuing Entity being treated as a Section 385 Controlled Partnership for
purposes of applying this paragraph’s restriction (it being understood that if
the Restricted Notes are taken into account as ownership interests for this
purpose then the Restricted Notes are not also considered Notes for the Note
ownership restriction of this paragraph).

 

  ☐

The Purchaser understands that no transfer of a Trust Certificate (or interest
therein) shall be permitted (nor shall a Trust Certificate be so held) if (i) it
results in the Issuing Entity becoming an entity disregarded as separate from a
Domestic Corporation for U.S. federal income tax purposes and (ii) either (x) a
member of a Section 385 Expanded Group that includes such Domestic Corporation
owns any Notes or (y) a Section 385 Controlled Partnership of such Section 385
Expanded Group owns any Notes (in the case of clause (x), unless such member, or
in the case of clause (y), unless each member of the Section 385 Expanded Group
that is a partner in such Section 385 Controlled Partnership) is a member of the
consolidated group (as described in Treasury Regulation section 1.1502-1(h))
which includes such Domestic Corporation). For purposes of determining the
Issuing Entity’s ownership interests in clause (i) of the first sentence of this
paragraph, any Restricted Notes shall be taken into account either as debt
interests or ownership interests based on whichever treatment, if any, would
result in the Issuing Entity being treated as a disregarded entity for purposes
of applying this paragraph’s restriction (it being understood that if the
Restricted Notes are taken into account as ownership interests for this purpose
then the Restricted Notes are not also considered Notes for the Note ownership
restriction of this paragraph).

 

  ☐

The Purchaser understands that if it is acquiring the Trust Certificates as
agent or nominee for any other person(s), such person(s) confirm the
representations in the above five paragraphs as such representations apply to
such person(s).

 

  ☐

The Purchaser understands that the Opinion of Counsel to the Issuing Entity that
the Issuing Entity is not a publicly traded partnership taxable as a corporation
is dependent in part on the accuracy of the representations in the six preceding
paragraphs.

 

       B-3    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

  ☐

(A) The Purchaser shall provide to the Administrative Agent on behalf of the
Issuing Entity and the Depositor any further information required by the Issuing
Entity to comply with Sections 6221 through 6241 of the Code, including
Section 6226(a) of the Code (and any corresponding provision of state law) and
(B) if the Purchaser is not the beneficial owner of the Trust Certificates, such
beneficial owner shall provide to the Administrative Agent on behalf of the
Issuing Entity and the Depositor any further information required by the Issuing
Entity to comply with Sections 6221 through 6241 of the Code, including
Section 6226(a) of the Code (and any corresponding provision of state law) and,
to the extent the Issuing Entity determines such appointment necessary for it to
make an election under Section 6226(a) of the Code (or any corresponding
provision of state law), hereby appoints the Purchaser as its agent for purposes
of receiving any notifications or information pursuant to the notice
requirements under Section 6226(a)(2) of the Code (and any corresponding
provision of state law).

 

  ☐

The Purchaser understands that complying with Section 1446(f) of the Code is not
the responsibility of the Issuing Entity, and that a transferor and transferee
of a Trust Certificate may be subject to withholding or a withholding
obligation, as the case may be, in the event that the Issuing Entity is treated
as a partnership for U.S. federal income tax purposes and there is a failure to
comply with Section 1446(f) of the Code.

Signature appears on next page

 

       B-4    (NALT 2020-A Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser hereby executes this Transferee Representation
Letter on the ___ day of _______________.

 

Very truly yours,

                                                                    
                             ,

The Purchaser

By:     Name:

 

       B-5    (NALT 2020-A Amended and Restated Trust Agreement)